


























PURCHASE AND SALE AGREEMENT
















Community Names

Broadmore, Goshen, Indiana
Forest Creek, Elkhart, Indiana

Highland, Elkhart, Indiana

Oak Ridge, Elkhart, Indiana

Twin Pines, Goshen, Indiana

Birchwood Farms, Birch Run, Michigan

Gregory Courts, Honey Brook, Pennsylvania

Sunnyside, Trooper, Pennsylvania

Valley View – Danboro, Danboro, Pennsylvania

Valley View – Honey Brook, Honey Brook, Pennsylvania













Date:  December   26  , 2012














--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




TABLE OF CONTENTS

Article 1  SALE OF PROPERTY

1

Article 2  PURCHASE

1

2.1  Deposit Money

1

2.2  Cash at Closing

1

ARTICLE 3  TITLE MATTERS

2

3.1  Title Defects.

2

3.2  Title Insurance

3

ARTICLE 4  BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

3

4.1  Termination of Agreement During Due Diligence Period

3

4.2  Property Sold “As Is”.

3

4.3  Buyer’s Reports

4

4.4  Survival

5

ARTICLE 5  ADJUSTMENTS AND PRORATIONS

5

5.1  Lease Rentals and Other Revenues.

5

5.2  Real Estate Taxes and Other Fees and Assessments

5

5.3  Other Property Operating Expenses

5

5.4  Tenant Deposits, Ground Lease Security Deposit, Fees and Charges

6

5.5  Closing Costs

6

5.6  Lease Expenses

7

5.7  Apportionment Credit

7

5.8  Recourse Notes

7

5.9  Sold Homes and Additional Homes

8

ARTICLE 6  CLOSING

8

6.1  Closing Date

8

6.2  Title Transfer and Payment of Purchase Price

9

6.3  Seller’s Closing Deliveries

9

6.4  Buyer’s Closing Deliveries

11

ARTICLE 7  CONDITIONS TO CLOSING

12

7.1  Conditions to Seller’s Obligations

12

7.2  Conditions to Buyer’s Obligations

12





-i-

 

 













--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




7.3  Waiver of Failure of Conditions Precedent

13

7.4  Approvals not a Condition to Buyer’s Performance

13

ARTICLE 8  REPRESENTATIONS AND WARRANTIES

14

8.1  Buyer’s Representations

14

8.2  Seller’s Representations

14

8.3  General Provisions.

16

ARTICLE 9  COVENANTS

17

9.1  Buyer’s Covenants

17

9.2  Seller’s Covenants

18

9.3  Mutual Covenants.

20

9.4  Survival

21

ARTICLE 10  DEFAULT

21

10.1  Buyer’s Default

21

10.2  Seller’s Default

21

10.3  Post-Closing Defaults

22

ARTICLE 11  CONDEMNATION/CASUALTY

22

11.1  Condemnation.

22

11.2  Destruction or Damage

23

11.3  Insurance

23

11.4  Effect of Termination

23

11.5  Waiver

24

ARTICLE 12  ESCROW

24

12.1  Investment of Escrow Deposits

24

12.2  Delivery of Escrow Deposits.

24

12.3  Escrow Agent as Stakeholder

24

12.4  Income Taxes on Escrow Deposits

25

12.5  Escrow Agent Acknowledgment

25

12.6  Interest on Deposit

25

ARTICLE 13  MISCELLANEOUS

25

13.1  Assignment

25





-ii-

 

 













--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page




13.2  Designation Agreement

25

13.3  Survival/Merger

26

13.4  Integration; Waiver

26

13.5  Governing Law

26

13.6  Captions Not Binding; Exhibits

26

13.7  Binding Effect

26

13.8  Severability

26

13.9  Notices

26

13.10  Counterparts

28

13.11  No Recordation

28

13.12  Additional Agreements; Further Assurances

28

13.13  Construction

28

13.14  Business Day

28

13.15  Maximum Aggregate Liability

28

13.16  JURISDICTION

29

13.17  WAIVER OF JURY TRIAL

29

13.18  Facsimile Signatures

29

13.19  Attorneys’ Fees

29

13.20  Time

29

13.21  Waiver of Tender

29











-iii-

 

 













--------------------------------------------------------------------------------













EXHIBITS

Schedule 1

Index of Defined Terms

Schedule 2

Defined Terms

Schedule 3

Community Name, Seller and FEIN No.

Exhibit A

Legal Description

Exhibit B

Intentionally Omitted

Exhibit C

Form of Deed

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Assignment of Leases

Exhibit F

Form of Assignment of Intangible Property

Exhibit G

Form of Notice to Tenants

Exhibit H

Form of FIRPTA Affidavit

Exhibit I

Survey

Exhibit J

Intentionally Omitted

Exhibit K

Confidentiality Agreement

Exhibit L

Access Agreement

Exhibit M

Intentionally Omitted

Exhibit N

Form of Notice to Vendors

Exhibit O

Other Section 5.2 Prorations

Exhibit P

Homes

Exhibit Q

Notes

Exhibit R

Recourse Notes

Exhibit S

Additional Homes

Exhibit T

Form of Indemnity

Exhibit U

Form of Assignment of Supplemental Agreements

Exhibit V

Title Policies

Exhibit W

Intentionally Omitted

Exhibit X

Form of Repurchase Obligation Agreement

Exhibit Y

Form of Ground Lease Assignment





- i -










--------------------------------------------------------------------------------










PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be effective as of
December ___, 2012, by ARCPA PROPERTIES LLC, a Delaware limited liability
company, and ARCML06 LLC, a Delaware limited liability company (collectively,
“Seller”), and UMH PROPERTIES, INC., a Maryland corporation (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as provided in this Agreement.  All capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms as set forth on Schedule 2 attached hereto.

ARTICLE 1  SALE OF PROPERTY

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the Permitted Exceptions and the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property.  Buyer and Seller acknowledge and
agree that the Notes, the Recourse Notes (subject to Section 5.8 below) and the
Homes shall be transferred to Buyer as part of the Transaction, subject to the
terms of any agreement with any tenant relating to any Home(s).  If the Property
includes more than one Community:  (a) the obligations of the individual
Community owners comprising Seller shall be several (not joint and several)
obligations, and no such individual Community owner shall be liable for any
obligation of Seller hereunder relating to any Community other than the
Community owned by such individual Community owner; and (b) references to the
“Property” shall be interpreted as if followed by the words “or the applicable
Community, as appropriate”; and (c) any termination of this Agreement for any
reason whatsoever shall be a termination of this Agreement as to all Communities
comprising the Property.

ARTICLE 2  PURCHASE

The purchase price (the “Purchase Price”) to be paid by Buyer for the Property
is Sixty-Seven Million Five Hundred Thousand and no/100 dollars
($67,500,000.00).  The Purchase Price shall be paid in the following manner:

2.1

Deposit Money.  Buyer shall deposit earnest money as herein provided in the
aggregate amount of $675,000.00 (together with all interest earned thereon, the
“Deposit”).  Within one (1) business day following the full and final execution
of this Agreement and as a condition precedent to the effectiveness of this
Agreement, Buyer shall deposit $337,500.00 of the Deposit in immediately
available funds with Escrow Agent.  No later than one (1) business day following
the expiration or earlier termination of the Due Diligence Period, Buyer shall
deposit with the Escrow Agent the remaining $337,500.00 of the Deposit in
immediately available funds as an additional deposit.  The Deposit shall be held
and delivered by Escrow Agent in accordance with the provisions of Article 12.
 Any interest earned on the Deposit shall be considered a part of the Deposit.
 Except as otherwise set forth herein, the Deposit shall be applied against the
Purchase Price at Closing.

2.2

Cash at Closing.  On the Closing Date, Buyer shall pay to Seller an amount equal
to the Purchase Price, subject to the prorations and adjustments set forth in
Article 5 or as otherwise provided under this Agreement, plus any other amounts
required to be paid by Buyer at Closing, in immediately available funds by wire
transfer as more particularly set forth in Section 6.2.














--------------------------------------------------------------------------------










ARTICLE 3  TITLE MATTERS

3.1

Title Defects.

3.1.1.

Certain Exceptions to Title.  Seller shall cause to be delivered to Buyer within
twenty (20) days after the date of this Agreement the Title Commitment and Title
Documents from the Title Company.  Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions (herein
collectively called the “Other Exceptions”) shown on the Title Commitment, Title
Documents and Survey by written notice to Seller given no later than twenty
(20) days after the later of the delivery of the Title Commitment and the Title
Documents, and to any Other Exceptions first appearing on any subsequent update
to the Title Commitment, Title Documents or Survey within five (5) business days
after Buyer obtains knowledge thereof or is Deemed to Know of their existence,
but in any event no later than the Closing Date.  Unless Buyer shall timely
object to such Other Exceptions, all such Other Exceptions shall be deemed to
constitute additional Permitted Exceptions.  Any Other Exceptions that are
timely objected to by Buyer shall be herein collectively called the “Title
Objections.”  Seller shall, at Closing, remove or cause to be removed any Title
Objections to the extent (and only to the extent) that such Title Objections are
(A) mortgage financing documentation (except with respect to any financing
documentation burdening the fee simple estate of the Birchwood Farms Community),
or (B) mechanics’ or materialmen’s liens and other liens evidencing monetary
encumbrances (other than liens for non-delinquent general real estate taxes not
yet due and owing) which are removable by payment of liquidated and
ascertainable amounts, or (C) liens created or suffered to exist by Seller or
its agents and affiliates, but only to the extent such liens are not referenced
in the Title Commitment, Title Documents or Survey (collectively, the “Required
Clearance Exceptions”).  In addition, Seller may elect (but shall not be
obligated) to remove, or cause to be removed, at its expense, any other Title
Objections.  Seller shall be entitled to a reasonable adjournment of the Closing
(not to exceed ninety (90) days) for the purpose of the removal of any Required
Clearance Exceptions or other Title Objections, which removal will be deemed
effected by the issuance of title insurance eliminating or insuring against the
effect of the Title Objections.  To the extent that the same do not constitute
Required Clearance Exceptions, Seller shall notify Buyer in writing within five
(5) business days after receipt of Buyer’s notice of Title Objections whether
Seller elects to remove the same.  If Seller is unable to remove or cause the
Title Company to endorse over any Required Clearance Exceptions (after using
reasonable efforts as provided in Section 9.2.5) or other Title Objections which
Seller has elected to remove or cause the Title Company to endorse over prior to
the Closing, or if Seller elects not to remove or cause the Title Company to
endorse over one or more Title Objections that are not Required Clearance
Exceptions, Buyer may elect to either (a) terminate this Agreement in its
entirety by notice given to Seller (1) on the Closing Date if Seller is unable
to remove or cause the Title Company to endorse over any such Title Objections,
or (2) within five (5) days after notice from Seller of its election not to
remove or to cause the Title Company to endorse over any such Title Objections,
in either which event the Deposit shall be refunded to Buyer, and thereafter,
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(b) waive such Title Objections, in which event such Title





- 2-










--------------------------------------------------------------------------------










Objections shall be deemed additional “Permitted Exceptions,” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price.

3.1.2

Discharge of Title Objections.  If on the Closing Date there are any Required
Clearance Exceptions or any other Title Objections which Seller has elected to
pay and discharge, Seller may use any portion of the Purchase Price to satisfy
the same, provided Seller shall either (a) deliver to Buyer at the Closing
instruments in recordable form sufficient to cause such Title Objections to be
released of record and deleted as exceptions from the Title Policy, together
with the cost of recording or filing such instruments, or (b) cause the Title
Company to insure over the same, without any additional cost to Buyer, whether
such insurance is made available in consideration of payment, bonding, indemnity
of Seller or otherwise.

3.2

Title Insurance.  At Closing, the Title Company shall issue to Buyer an Owner’s
Form title insurance policy or Leasehold Form title insurance policy, as
applicable, pursuant to the terms of the Title Commitment with Seller
requirements satisfied as is customary in the state where the Property is
located (collectively, the “Owner’s Title Policy”), in the amount of the
Purchase Price, insuring that fee simple title to the Real Property (other than
the Birchwood Farms Community) and leasehold title to the Birchwood Farms
Community is vested in Buyer, subject only to the Permitted Exceptions.  Buyer
shall be entitled to request that the Title Company provide such endorsements or
amendments to the Owner’s Title Policy and Survey as Buyer may reasonably
require, provided that (a) such endorsements or amendments shall be at no cost
to, and shall impose no additional liability on, Seller, and (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements or amendments and, if Buyer is unable to obtain such
endorsements or amendments, Buyer shall nevertheless be obligated to proceed to
close the Transaction without reduction of or set off against the Purchase
Price, and (c) the Closing shall not be delayed as a result of any such
requirements of Buyer.

ARTICLE 4  BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

4.1

Termination of Agreement During Due Diligence Period.  If Buyer is not
reasonably satisfied with the results of its Due Diligence during the Due
Diligence Period, Buyer may terminate this Agreement in its entirety by written
notice to Seller given in accordance with the provisions of Section 13.9 hereof
at any time prior to 5:00 p.m. Central Time on the last day of the Due Diligence
Period, and, in the event of such termination, neither Seller nor Buyer shall
have any liability hereunder except for those obligations which expressly
survive the termination of this Agreement, Buyer shall be entitled to the return
of the Deposit.  In the event Buyer fails to terminate this Agreement prior to
5:00 p.m. Central Time on the last day of the Due Diligence Period, Buyer shall
be deemed to have waived its rights to terminate this Agreement in accordance
with this Article 4.

4.2

Property Sold “As Is”.

(a)

Buyer acknowledges and agrees that (i) the Property is being sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price;
(ii) except for Seller’s Warranties, none of the Seller Parties have or shall be





- 3-










--------------------------------------------------------------------------------










deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
Documents (including, but not limited to, the accuracy and completeness thereof)
or the results of Buyer’s Due Diligence; and (iii) Buyer has confirmed
independently all information that it considers material to its purchase of the
Property or the Transaction.  Buyer specifically acknowledges that, except for
Seller’s Warranties, Buyer is not relying on (and Seller and each of the other
Seller Parties does hereby disclaim and renounce) any representations or
warranties of any kind or nature whatsoever, whether oral or written, express,
implied, statutory or otherwise, from Seller or any other Seller Parties, as to
any matter whatsoever.  Buyer further acknowledges and agrees that, except for
Seller’s Warranties, Seller is under no duty to make any affirmative disclosures
or inquiry regarding any matter which may or may not be known to Seller or any
of the other Seller Parties, and Buyer, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist.

(b)

Any reports, repairs or work required by Buyer are the sole responsibility of
Buyer, and Buyer agrees that there is no obligation on the part of Seller to
make any changes, alterations or repairs to the Property or to cure any
violations of Law or to comply with the requirements of any insurer.

(c)

Except as expressly provided hereinbelow in this Subsection (c), Buyer, for
Buyer and Buyer’s successors and assigns, hereby releases Seller and each of the
other Seller Parties from, and waives all claims and liability against Seller
and each of the other Seller Parties for or attributable to, the following:

(i)

any and all statements or opinions heretofore or hereafter made, or information
furnished, by the Seller Parties to Buyer or any of Buyer’s Representatives; and

(ii)

any and all losses, costs, claims, liabilities, expenses, demands or obligations
of any kind or nature whatsoever attributable to the Property, whether arising
or accruing before, on or after the Closing Date and whether attributable to
events or circumstances which have heretofore or may hereafter occur, including,
without limitation, all losses, costs, claims, liabilities, expenses, demands
and obligations with respect to the structural, physical, and environmental
condition of the Property;

(iii)

provided, however, that the release and waiver set forth in this Section 4.2(c)
is not intended and shall not be construed to affect or impair any rights or
remedies that Buyer may have under this Agreement against Seller as a result of
a breach of any of Seller’s Warranties or of any covenant of Seller expressly
set forth in this Agreement.

4.3

Buyer’s Reports.  If Buyer shall terminate this Agreement pursuant to this
Article 4 or if the Transaction shall otherwise not close as provided in this
Agreement, upon Seller’s request, Buyer





- 4-










--------------------------------------------------------------------------------










agrees to promptly deliver to Seller any and all third party reports prepared on
behalf of Buyer in connection with the Transaction, whether or not such reports
are in final form.

4.4

Survival.  Notwithstanding anything to the contrary herein, the provisions of
this Article 4 shall survive the Closing and shall not be merged therein.

ARTICLE 5  ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made for each Community as of
11:59 p.m. on the Closing Date (the “Cut-Off Time”):

5.1

Lease Rentals and Other Revenues.

5.1.1.

Definition of “Revenues”.  For purposes of this Article 5, the term “Revenues”
shall mean all rents due from the tenants under the Leases (including without
limitation all pass-through payments due from tenants for utilities and trash
collection and other services), and all other revenue derived from the
Community, including payments to Seller or Seller Affiliates under the Notes and
periodic payments to Seller under telephone and cable provision agreements and
the like but excluding any payments previously made to Seller under such
agreements (which payments shall be retained by Seller and not be subject to
proration hereunder).

5.1.2.

Revenues.  Seller shall be entitled to all Revenues attributable to any period
through the Cut-Off Time.  Buyer shall be entitled to all Revenues attributable
to any period after the Cut-Off Time.  Prorations for Revenues shall be
calculated and paid at Closing; provided that, with respect to Revenues that are
delinquent as of the Cut-Off Time, there shall be a credit to Seller only for
those Revenues that are delinquent for sixty (60) days or less as of the Cut-Off
Time and no credit shall be provided to Seller for Revenues delinquent for more
than sixty (60) days as of the Cut-Off Time.  After Closing, Revenues shall not
be subject to reproration and Buyer shall have an exclusive right to collect the
sums due under the Leases.

5.2

Real Estate Taxes and Other Fees and Assessments.  Real estate taxes, together
with any other items listed on Exhibit O attached hereto and incorporated herein
by this reference, assessed for the Tax Year in which Closing occurs shall be
prorated based upon the actual number of days in such Tax Year, with Seller
being responsible for that portion of such Tax Year occurring prior to the
Cut-Off Time and Buyer being responsible for that portion of such Tax Year
occurring after the Cut-Off Time.  If, at Closing, the real estate tax rate and
assessments have not been set for the Tax Year in which the Closing occurs, then
the proration of such taxes shall be based upon the rate and assessments for the
preceding Tax Year, and such proration shall be final.  Seller shall pay all
installments of special assessments due and payable on or before the Closing
Date, and Buyer shall pay all installments of special assessments due and
payable after the Closing Date; provided, however, that Seller shall not be
required by the foregoing to pay any installments of special assessments which
have not been confirmed or which relate to projects that have not been completed
as of  the date hereof.

5.3

Other Property Operating Expenses.  Operating expenses for the Property
(including, without limitation, license and permit fees for assignable or
transferable licenses and permits, if any, and





- 5-










--------------------------------------------------------------------------------










ground lease rental payments) shall be prorated as of the Cut-Off Time.  Seller
shall pay all utility charges and other operating expenses attributable to the
Property prior to the Cut-Off Time (except for those utility charges and
operating expenses payable directly by tenants to the providers thereof), and
Buyer shall pay all utility charges and other operating expenses attributable to
the Property after the Cut-Off Time.  Prorations for all items of Property
operating expenses shall be calculated and paid at Closing.  Following the
Closing Date, (i) Buyer shall pay when due all invoices issued for Property
operating expenses (except for invoices entirely attributable to the period
prior to the Cut-Off Time, which shall be forwarded to Seller for payment), and
(ii) Seller and Buyer shall cooperate with each other to effect the transfer of
Property owner responsibilities under the Contracts, utility accounts and
applicable licenses and permits.  Seller shall not assign to Buyer any deposits
which Seller has made with any of the utility services or companies servicing
the Property, all of which, together with any amounts on deposit with
governmental authorities in connection with development of or improvements to
the Property, shall remain the property of Seller.  Buyer shall arrange with
such services and companies to have accounts opened in Buyer’s name beginning at
the Cut-Off Time.  Notwithstanding the foregoing to the contrary, with respect
to any utility charges that are paid in arrears, the proration for such
utilities shall be based upon the utility charges for the immediately preceding
quarter (with reasonable adjustments for seasonality) and any such proration
shall be final.

5.4

Tenant Deposits, Ground Lease Security Deposit, Fees and Charges.  At Closing,
Seller shall give Buyer a credit against the Purchase Price in the aggregate
amount of all cash security deposits reflected on the rent roll included in the
Documents less any administrative or similar charges to which Seller may be
entitled under applicable Law.  Seller shall not assign to Buyer and shall
retain any non-refundable deposits, fees or charges made by tenants, including
without limitation cleaning fees, redecorating fees, administration fees,
amenity fees and pet fees, and there shall be no proration of such items.  Buyer
shall notify tenants under the Leases as required by applicable Law, if any, of
the transfer of the security deposits and Buyer agrees to indemnify and hold
Seller harmless from any claims, demands, suits, damages and expenses related to
such notice requirement.  At Closing, Seller shall assign the Ground Lease
Security Deposit to Buyer and Buyer shall pay Seller an amount equal to the
Ground Lease Security Deposit.  The obligation of Buyer under this Section 5.4
shall survive the Closing (and not be merged therein).

5.5

Closing Costs.  Except as expressly provided to the contrary in this
Section 5.5, Buyer shall pay all costs and expenses associated with the
Transaction, including, without limitation, (a) the premium for owner’s policy
of title insurance and lessee’s leasehold policy of title insurance (and the
title policy for Buyer’s lender), together with all premiums and charges of the
Title Company for any endorsements to the owner’s, lessee’s or lender’s policy
of title insurance requested by Buyer or its lender, (b) the cost of any updates
or revisions to the Survey required by Buyer, its lender or the Title Company,
(c) all recording and filing charges in connection with the instrument by which
Seller conveys the Property, (d) all escrow or closing charges, (e) one half of
all transfer taxes, documentary stamp taxes and similar charges, if any,
applicable to the transfer of the Property to Buyer (in all events regardless of
which party may be obligated to pay such taxes by statute or ordinance, but
excluding any personal property taxes due in connection with the Property, for
which Seller shall be responsible as set forth in subsection 5.5(v) below),
(f) all costs of Buyer’s Due Diligence, including fees due its consultants and
attorneys, (g) all lenders’ fees and charges related to any financing to be
obtained by Buyer, including without limitation any mortgage or similar taxes
and (h) all sales and use taxes due in connection with the Property.  





- 6-










--------------------------------------------------------------------------------










Seller shall pay (i) all fees due its attorneys, (ii) the cost of the Survey
(net of the cost of any updates or revisions to the Survey required by Buyer or
its lender), (iii) all costs incurred in connection with causing the Title
Company to remove any Required Clearance Exceptions or to remove any other Title
Objections to the extent Seller elects to remove any such matter, (iv)  one half
of all transfer taxes, documentary stamp taxes and similar charges, if any,
applicable to the transfer of the Property to Buyer (in all events regardless of
which party may be obligated to pay such taxes by statute or ordinance, but
excluding any sales and use taxes due in connection with the Property, for which
Buyer shall be responsible as set forth in subsection 5.5(h) above), (v) all
personal property taxes due in connection with the Property, and (vi) any
pre-payment penalties or defeasance costs associated with Seller’s existing
financing.  The obligations of the parties under this Section 5.5 shall survive
the Closing (and not be merged therein) or any earlier termination of this
Agreement.

5.6

Lease Expenses.  Seller shall retain responsibility for and shall pay when and
as due all lease or finder fees and commissions payable with respect to Leases
to tenants whose move-in date occurred on or before the date of this Agreement.
 Buyer shall be responsible for and shall pay when and as due all lease or
finder fees and commissions payable with respect to Leases to tenants whose
move-in date occurred after the date of this Agreement.

5.7

Apportionment Credit.  In the event the apportionments to be made at the Closing
result in a credit balance (a) to Buyer, such sum shall be paid at the Closing
by giving Buyer a credit against the Purchase Price in the amount of such credit
balance, or (b) to Seller, Buyer shall pay the amount thereof to Seller at the
Closing by wire transfer of immediately available funds to the account or
accounts to be designated by Seller for the payment of the Purchase Price.

5.8

Recourse Notes.  Subject to the last two sentences of this Section 5.8, Buyer
shall pay Seller, as a credit to the Purchase Price at Closing, an amount equal
to eighty-five percent (85%) of the then current outstanding principal balance
of the Notes as of the Closing, together with any accrued and unpaid interest,
charges and fees due from the borrowers under such Notes (which interest,
charges and fees shall be prorated as Revenues pursuant to Section 5.1.2).
 Buyer and Seller acknowledge and agree that the Purchase Price includes the
assignment to Buyer at Closing of the Notes and the Recourse Notes.  As of the
date of this Agreement, the Recourse Notes are owned by 21st Mortgage
Corporation, a Delaware corporation (“21st”) subject to and in accordance with
the terms of either (x) a Loan Purchase Agreement dated September 24, 2010
between 21st and Enspire Finance, LLC, a Delaware limited liability company (an
affiliate of Seller) and joined by other affiliates of Seller, as amended by
that certain First Amendment to Loan Purchase Agreement dated February 7, 2012
(collectively, and as may be amended from time to time, the “Loan Purchase
Agreement”) or (y) a Manufactured Home Dealer Agreement dated January 12, 2010
between 21st, ARC Dealership LLC, a Delaware limited liability company, and ARC
Real Estate, LLC, a Delaware limited liability company (each, an affiliate of
Seller), as amended by that certain First Amendment to Manufactured Home Dealer
Agreement dated March 8, 2012 (collectively, and as may be amended from time to
time, the “Dealer Agreement”).  The Dealer Agreement and the Loan Purchase
Agreements are referred to collectively as the “21st Agreements”.  Pursuant to
the Loan Purchase Agreement, in connection with the sale of the Communities to
Buyer, Seller or its affiliate may assign to Buyer (in which event Buyer shall
assume) certain obligations of Seller or its affiliate under the Loan Purchase
Agreement with respect to the Recourse Notes that are secured by liens on
manufactured homes located at the Communities (as more specifically described in
the Loan Purchase Agreement, the





- 7-










--------------------------------------------------------------------------------










“Repossession Purchase Obligation”).  The Dealer Agreement does not expressly
provide a similar right of assignment.  However, for purposes of this Agreement,
the term Repossession Purchase Obligation shall include any obligation on the
part of Seller or its affiliates to repurchase any of the Recourse Notes that
are subject to the Dealer Agreement.  The Transaction includes an assumption by
Buyer of the Repossession Purchase Obligation of Seller and its affiliates that
are party to the 21st Agreements with respect to the Recourse Notes and,
accordingly, subject to obtaining the consent of 21st to same, Seller shall
assign to Buyer and Buyer shall assume from Seller the Repossession Purchase
Obligation with respect to the Recourse Notes by execution and delivery of a
Repurchase Obligation Agreement in substantially the form attached hereto as
Exhibit X (the “Repurchase Obligation Agreement”); provided that, if 21st
requires modifications or changes to the Repurchase Obligation Agreement, Buyer
and Seller shall reasonably cooperate with 21st and agree to reasonable
modifications and changes to the form of Repurchase Obligation Agreement.  If
21st does not provide at or before Closing its written consent to the Repurchase
Obligation Agreement together with a release from and after the Closing Date, in
form reasonably acceptable to Seller, of Seller from liability under the 21st
Agreements with respect to the Recourse Notes, then Buyer shall assume at
Closing any and all liability for the Repossession Purchase Obligation with
respect to the Recourse Notes first arising after the Closing Date and Buyer
shall indemnify and hold Seller and its affiliates harmless for any loss, costs,
damages, claims or liability incurred by or asserted against Seller or its
affiliates in connection therewith.  Buyer acknowledges and agrees that Seller
shall have the right upon written notice to Buyer delivered on or before the
expiration of the Due Diligence Period to sell some or all of the Notes to 21st,
in which event such sold Notes shall cease to be Notes (as defined herein) and
shall become for all purposes hereunder Recourse Notes subject to all of the
terms and conditions governing Recourse Notes under this Agreement.  Any Notes
not sold to 21st as provided in the immediately preceding sentence, shall be
assigned by Seller to Buyer as contemplated by Section 6.3(f) of this Agreement
without modification by this Section 5.8, and Buyer shall pay to Seller at
Closing, in addition to the Purchase Price, the amount contemplated by the first
sentence of this Section 5.8.

5.9

Sold Homes and Additional Homes.  If any Home is sold in the ordinary course of
business after the date hereof, Buyer shall receive a credit against the
Purchase Price at Closing in an amount equal to the net proceeds received by
Seller or a Seller Affiliate from such sale; provided that no such credit shall
be provided to Buyer in connection with the sale of a Home that is subject to a
lease-to-own agreement. Buyer shall be responsible for the cost of (i) the
manufactured homes set forth on Exhibit S attached hereto, and (ii) any
manufactured homes acquired by Seller after the date of the preparation of
Exhibit S attached hereto (as set forth on Exhibit S) (such homes referred to in
the foregoing clauses (i) and (ii), collectively, the “Additional Homes”).  At
Closing, there shall be a credit to Seller for the cost of the Additional Homes,
which shall include, without limitation, the purchase price, set price, and
refurbishment expenses paid by Seller for such Additional Homes.  Upon request,
Seller shall provide reasonable evidence of such costs to Buyer.

ARTICLE 6  CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

6.1

Closing Date.  Subject to Seller’s right to extend the Closing as provided in
this Section 6.1 and elsewhere in this Agreement, Closing shall occur on the
Closing Date; provided, however, Seller





- 8-










--------------------------------------------------------------------------------










shall have the right (in its discretion) to extend the Closing Date one or more
times, in each event to be exercised by written notice thereof to Buyer on or
before the Closing (as extended), for a period not to exceed in the aggregate
forty-five (45) days after the initially-scheduled Closing Date in order to
accommodate certain conditions related to the payoff or defeasance, as
applicable, of Seller’s existing debt encumbering the Property.  If Seller
elects to extend the Closing Date pursuant to the immediately preceding
sentence, the Closing Date as so extended shall occur on a date mutually
agreeable to Buyer and Seller; provided, however, that (a) any such date must
satisfy the conditions of the immediately preceding sentence relating to the
payoff or defeasance of Seller's existing debt, (b) upon Seller's delivery of
written notice of its decision to extend the Closing Date, the parties shall
work together in good faith to elect a mutually agreeable extended Closing Date,
and (c) if, despite working together in good faith, the parties shall be unable
to mutually agree upon an extended Closing Date within five (5) business days
after Seller's delivery of written notice of its decision to extend the Closing
Date, the Closing Date shall be the proposed date set forth by Seller in such
written notice.  Closing shall be accomplished through a deed and escrow closing
with the Title Company.  Time is of the essence with respect to the Closing
Date.

6.2

Title Transfer and Payment of Purchase Price.  Provided all conditions precedent
to Seller’s obligations hereunder have been satisfied, Seller agrees to convey
the Property to Buyer against payment of the Purchase Price as set forth below.
 Provided all conditions precedent to Buyer’s obligations hereunder have been
satisfied, Buyer agrees to pay the amount specified in Article 2 by wire
transfer of immediately available funds to the account or accounts designated by
Seller for payment of the Purchase Price no later than 12:00 Noon Central Time,
as confirmed by transmittal to Seller of the Federal Reserve Wire Reference
Number for the transfer.

6.3

Seller’s Closing Deliveries.  At Closing, Seller shall deliver or cause to be
delivered the following:

(a)

Deed.  A deed for the Real Property (excluding the Homes and excluding the
Birchwood Farms Community) in the form of Exhibit C attached hereto and
incorporated herein by this reference (the “Deed”) executed and acknowledged by
Seller.

(b)

Indiana Sales Disclosure Form.  A completed Indiana Sales Disclosure Form for
the Communities located in Indiana.

(c)

Assignment of Ground Lease.  An assignment and assumption of the Ground Lease
for the Birchwood Farms Community in the form of Exhibit Y attached hereto and
incorporated herein by this reference (the “Ground Lease Assignment”) executed
and acknowledged by Seller.

(d)

Bill of Sale.  A bill of sale for the Personal Property in the form of Exhibit D
attached hereto and incorporated herein by this reference (the “Bill of Sale”)
executed by Seller, together with any certificates of title or other documents
in Seller’s possession or control that are required to convey title to the Homes
from Seller (or its Affiliate) to Buyer (provided that Seller hereby covenants
to use reasonable efforts to obtain and deliver to Buyer within ninety (90) days
after the





- 9-










--------------------------------------------------------------------------------










date hereof duplicate certificates or other documents if and to the extent same
are not within Seller’s possession or control as of Closing).

(e)

Assignment of Tenant Leases.  An assignment and assumption of tenant leases for
the Community, in the form of Exhibit E attached hereto and incorporated herein
by this reference (the “Assignment of Leases”) executed by Seller and/or an
affiliate thereof, as the case may be.

(f)

Assignment of Intangible Property.  An assignment and assumption of the
Contracts and the Other Property Rights for the Community (to the extent the
same are not transferred by the Deed, Bill of Sale or Assignment of Leases) in
the form of Exhibit F attached hereto and incorporated herein by this reference
(the “Assignment of Intangible Property”) executed by Seller and/or an affiliate
thereof, as the case may be.

(g)

Assignment of Supplemental Agreements.  An assignment and assumption of
supplemental agreements for the Community, in the form of Exhibit U attached
hereto and incorporated herein by this reference (the “Assignment of
Supplemental Agreements”) executed by Seller and/or affiliates thereof.

(h)

Allonges and Notes.  Each of the original Notes and Recourse Notes, together
with an allonge attached thereto endorsing without recourse to the order of
Buyer each Note and each Recourse Note; provided that neither the Recourse Notes
nor any allonges thereto shall be delivered to Buyer at Closing if the 21st
Assumption Conditions are satisfied in a timely manner as required under Section
5.8 (in which event the provisions of Section 5.8 shall govern the disposition
of the Recourse Notes and related obligations).

(i)

Notice to Tenants.  A single form letter for the Community in the form of
Exhibit G attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
tenant under the Leases.

(j)

Notice to Vendors.  A single form letter for the Community in the form of
Exhibit N attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
contractor under the Contracts.

(k)

Non-Foreign Status Affidavit.  A non-foreign status affidavit for the Community
in the form of Exhibit H attached hereto and incorporated herein by this
reference, as required by Section 1445 of the Code, executed by Seller.

(l)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Seller’s execution of all documents
contemplated by this Agreement.

(m)

Other Documents.  A closing statement executed by Seller and such other
documents as may be reasonably required by the Title Company (it being





- 10-










--------------------------------------------------------------------------------










expressly understood that Seller shall have no obligation to deliver or provide
any form of “survey affidavit”) or as may be agreed upon by Seller and Buyer to
consummate the Transaction.

(n)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

(o)

Keys and Original Documents.  Keys to all locks on the Real Property in Seller’s
or Seller’s property manager’s possession and originals or, if originals are not
available, copies, of all of the Property Documents, to the extent not
previously delivered to Buyer.

(p)

Repurchase Obligation Agreement.  If applicable pursuant to Section 5.8 above,
the Repurchase Obligation Agreement executed by Seller and its affiliates that
are a party thereto.

The items to be delivered by Seller in accordance with the terms of
Section 6.3(a) through (n) and (p) shall be delivered to Escrow Agent no later
than 5:00 p.m. Central Time on the last business day prior to the Closing Date,
and the items to be delivered by Seller in accordance with the terms of
Section 6.3(n) shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the Property on the Closing Date.

6.4

Buyer’s Closing Deliveries.  At the Closing, Buyer shall deliver or cause to be
delivered the following:

(a)

Purchase Price.  The Purchase Price, as adjusted for apportionments and other
adjustments required under this Agreement, plus any other amounts required to be
paid by Buyer at Closing.

(b)

Indiana Sales Disclosure Form.  A completed Indiana Sales Disclosure Form for
the Communities located in Indiana.

(c)

Assignment of Ground Lease.  The Assignment of Ground Lease executed and
acknowledged by Buyer.

(d)

Assignment of Leases.  The Assignment of Leases executed by Buyer.

(e)

Assignment of Intangible Property.  The Assignment of Intangible Property
executed by Buyer.

(f)

Assignment of Supplemental Agreements.  The Assignment of Supplemental
Agreements executed by Buyer.

(g)

Indemnity.  An indemnity in the form of Exhibit T attached hereto and
incorporated herein by this reference (the “Indemnity”) executed by Buyer.

(h)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Buyer’s acquisition of the Property and
execution of all documents contemplated by this Agreement.





- 11-










--------------------------------------------------------------------------------










(i)

Other Documents.  A closing statement executed by Buyer and such other documents
as may be reasonably required by the Title Company or may be agreed upon by
Seller and Buyer to consummate the Transaction.

(j)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

(k)

Repurchase Obligation Agreement.  If applicable pursuant to Section 5.8 above,
the Repurchase Obligation Agreement executed by Buyer.

The Purchase Price shall be paid in accordance with the terms of Section 6.2
hereof, and the items to be delivered by Buyer in accordance with the terms of
Sections 6.4(b) through (k) shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last business day prior to the Closing Date.

ARTICLE 7  CONDITIONS TO CLOSING

7.1

Conditions to Seller’s Obligations.  Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

(a)

Representations True.  All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, as if made on and as of such date except to the extent that they
expressly relate to an earlier date;

(b)

Buyer’s Financial Condition.  No petition shall have been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing; and

(c)

Buyer’s Deliveries Complete.  Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 6.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

7.2

Conditions to Buyer’s Obligations.  Buyer’s obligation to close the Transaction
is conditioned on all of the following, any or all of which may be waived by
Buyer by an express written waiver, at its sole option:

(a)

Representations True.  Subject to the provisions of Section 8.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended or modified as provided in Section 8.3, shall be true and correct in
all material respects on and as of the Closing Date, as if made on and as of
such date except to the extent that they expressly relate to an earlier date;





- 12-










--------------------------------------------------------------------------------










(b)

Title Conditions Satisfied.  At the time of the Closing, Title Company shall be
prepared to insure title and issue the Title Policy as required by Article 3 of
this Agreement;

(c)

Seller’s Deliveries Complete.  Seller shall have delivered all of the documents
to be executed by Seller and other items required pursuant to Section 6.3 and
shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement, to be performed or
complied with by Seller at or prior to the Closing; and

(d)

Seller’s Financial Condition.  No petition shall have been filed by or against
Seller under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing.

(e)

Ground Lease Estoppel Certificate.  Seller shall have delivered to Buyer an
estoppel certificate executed by the lessor under the Ground Lease, which states
that (i) the Ground Lease is unmodified [except for (a) that certain Ground
Lease dated April 12, 2000, by and between Birchwood Farms Mobile Home Park,
Inc., a Michigan corporation, as lessor, and Hometown Birchwood, L.L.C., a
Delaware limited liability company, as lessee, as amended by that certain Ground
Lease Estoppel and Amendment to Lease dated July 31, 2007, as amended by that
certain Addendum No. 2 to Option Agreement and Amendment No. 1 to Ground Lease
dated June 30, 2005, and (b) Option Agreement dated April 12, 2000, by and
between Birchwood Farms Mobile Home Park, Inc., as optioner, and Hometown
Birchwood, L.L.C., as optionee, as amended by that certain Amendment No. 1 to
Option Agreement dated February 18, 2004, and further amended by that certain
Addendum No. 2 to Option Agreement and Amendment No. 1 to Ground Lease dated
June 30, 2005, each as assigned to ARCML06 LLC pursuant to that certain
Assignment of Lease – Option Agreement dated July 31, 2007], is in full force
and effect, and the dates to which rent and other charges are paid in advance,
(ii) there are no uncured defaults by Seller or specifying any claimed defaults,
and (iii) that Buyer may rely on the estoppel certificate.

7.3

Waiver of Failure of Conditions Precedent.  At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in
Section 7.1 or Section 7.2, respectively.  By closing the Transaction, Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 7.2.  In the event any of the
conditions set forth in Sections 7.1 or 7.2 are neither waived nor fulfilled,
Seller or Buyer (as appropriate) may exercise such rights and remedies, if any,
that such party may have pursuant to the terms of Article 10 hereof.

7.4

Approvals not a Condition to Buyer’s Performance.  Subject to Buyer’s right to
terminate this Agreement prior to the expiration of the Due Diligence Period in
accordance with the terms of Article 4 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction, or (c) consents to assignments of any service contracts or
other





- 13-










--------------------------------------------------------------------------------










agreements which Buyer requests, or (d) endorsements to the Owner’s Title
Policy, or (e) financing for acquisition of the Property.

ARTICLE 8  REPRESENTATIONS AND WARRANTIES

8.1

Buyer’s Representations.  Buyer represents and warrants to, and covenants with,
Seller as follows:

8.1.1.

Buyer’s Authorization.  Buyer (a) was formed or organized and is validly
existing and in good standing under the laws of its state of formation or
organization and the state in which the Property is located, (b) is authorized
to consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Buyer, and to perform all of its
obligations hereunder and thereunder.  This Agreement and all documents
contemplated hereunder to be executed by Buyer have been duly authorized by all
requisite partnership, corporate or other required action on the part of Buyer
and are the valid and legally binding obligations of Buyer, enforceable in
accordance with their respective terms.  Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder, will
result in the violation of any Law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.

8.1.2.

Buyer’s Financial Condition.  No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law.

8.1.3.

Executive Order 13224.  Neither Buyer, nor any assignee of Buyer, nor any Person
holding any legal or beneficial interest whatsoever in Buyer, or in any assignee
of Buyer, is included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the Persons referred to or described in
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended.

8.1.4.

Buyer’s Recertification of Buyer’s Warranties.  At Closing, Buyer shall remake
Buyer’s Warranties as of the date of Closing.

8.2

Seller’s Representations.  Seller represents and warrants to Buyer as follows:

8.2.1.

Seller’s Authorization.  Seller (a) was formed and is validly existing and in
good standing under the laws of its state of formation and the state in which
the Property is located, (b) is authorized to consummate the Transaction and
fulfill all of its obligations hereunder and under all documents contemplated
hereunder to be executed by Seller, and (c) has all necessary power to execute
and deliver this Agreement and all documents contemplated hereunder to be
executed by Seller, and to perform all of its obligations hereunder and
thereunder.  This Agreement and all documents contemplated hereunder to





- 14-










--------------------------------------------------------------------------------










be executed by Seller have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.  Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Seller, nor the performance
of the obligations of Seller hereunder or thereunder, will result in the
violation of any Law or any provision of the organizational documents of Seller
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Seller is bound.

8.2.2.

Litigation.  Except for litigation reflected on the list of litigation to be
provided to Buyer pursuant to Section 9.2.8(iv), Seller has not received any
written notice of any current or pending litigation against Seller which would,
in the reasonable judgment of Seller, if determined adversely to Seller,
materially and adversely affect Buyer or the Property following Closing.

8.2.3.

Contracts.  As of the date of this Agreement, to Seller’s Knowledge, Seller has
not entered into any material contracts or agreements for services (including
equipment leases) to or for the Property that will be binding upon Buyer after
the Closing other than (i) the list of Contracts to be provided  to Buyer
pursuant to Section 9.2.8(ii), and (ii) contracts or agreements that are
terminable upon thirty (30) days’ notice without payment of any penalty or fee.

8.2.4.

Rent Roll; Operating Statements.  The rent roll and operating statements
included in the Documents are the same rent roll and operating statements
currently used by Seller in the ownership and management of the Community.

8.2.5.

Personal Property.  To Seller’s Knowledge, the Personal Property (other than the
Homes, about which Seller makes no representations or warranties) is free and
clear of liens, security interests and other encumbrances (except for (i) any
Personal Property subject to equipment leases that are listed on the list of
Contracts to be provided to Buyer pursuant to Section 9.2.8(ii), or (ii) as
otherwise reflected on the list of personal property to be provided to Buyer
pursuant to Section 9.2.8(i)).

8.2.6.

Pending Condemnation.  Except for condemnation proceedings reflected on the list
of condemnation to be provided to Buyer pursuant to Section 9.2.8(iv), to
Seller’s Knowledge, Seller has not been served with legal process in connection
with any pending condemnation proceeding with respect to the Property.

8.2.7.

Violations.  Except for violations cured or remedied on or before the date of
this Agreement or otherwise reflected on the list of violations to be provided
to Buyer pursuant to Section 9.2.8(iii), Seller has not received any written
notice from any governmental authority of any violation of any Law applicable to
the Property.  In addition, to Seller’s Knowledge, except as reflected on the
list of violations to be provided to Buyer pursuant to Section 9.2.8(iii), the
operation of each Community complies in all material respects with all Laws
applicable to the Property.

8.2.8.

Repurchase Obligation Agreement.  The “Repurchase Price” and the “Buyback %”
reflected on Exhibit B to the form of Repurchase Obligation Agreement attached
hereto





- 15-










--------------------------------------------------------------------------------










as Exhibit X reflect the same amounts and percentages, respectively, to which
Seller would be subject under the 21st Agreements if Seller were subject to a
Repossession Purchase Obligation under the 21st Agreements.

8.3

General Provisions.

8.3.1.

No Representation as to Leases.  Seller does not represent or warrant that any
particular Lease or Leases will be in force or effect on the Closing Date or
that the tenants will have performed their obligations thereunder, and none of
the foregoing shall be conditions precedent to Buyer’s obligations hereunder.

8.3.2.

Definition of “Seller’s Knowledge” and “Written Notice” to Seller.  All
references in this Agreement to “Seller’s Knowledge” or words of similar import
(whether or not such words may be capitalized), shall refer only to the
conscious actual knowledge of the Designated Representatives and shall not be
construed to refer to the knowledge of any other member, officer, director,
shareholder, venturer, consultant, employee, agent, property manager or
representative of Seller, its partners or members (including without limitation
Seller’s counsel and Seller’s broker, if applicable), or of any affiliate of any
of the foregoing, or to impose or have imposed upon the Designated
Representatives any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains, including without limitation the Documents or the
contents of files maintained by the Designated Representatives.  There shall be
no personal liability on the part of the Designated Representatives arising out
of any representations or warranties made herein.  All references herein to
“written notice” having been given to Seller shall include only those notices
received by at least one of the Designated Representatives.

8.3.3.

Seller’s Representations Deemed Modified.  To the extent that Buyer knows or is
Deemed to Know prior to the expiration of the Due Diligence Period that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect Buyer’s
knowledge or deemed knowledge, as the case may be.

8.3.4.

Seller’s Recertification of Seller’s Warranties.  At Closing, Seller shall
remake Seller’s Warranties as of the date of Closing (with such modifications as
may be required to reflect any changes in the matters represented by Seller to
the extent that such changes occurred after the date of this Agreement and are
not the result of a violation of Seller’s express covenants under this
Agreement), which remade Seller’s Warranties shall be subject to Section 8.3.1,
Section 8.3.2 and Section 8.3.3 hereof.

8.3.5.

Notice of Breach; Seller’s Right to Cure.  If after the expiration of the Due
Diligence Period  but prior to the Closing, Buyer or any Buyer’s Representative
obtains actual knowledge that any of the representations or warranties made
herein by Seller are untrue, inaccurate or incorrect in any material respect,
Buyer shall give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing).  If at or
prior to the Closing, Seller obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) business days of obtaining such knowledge (but, in any
event, prior to the Closing).  





- 16-










--------------------------------------------------------------------------------










In either such event, Seller shall have the right (but not the obligation except
to the extent required by Section 9.2.5 hereof) to cure such misrepresentation
or breach and shall be entitled to a reasonable adjournment of the Closing (not
to exceed ninety (90) days) for the purpose of such cure.  Subject to
performance of Seller’s obligations set forth in Section 9.2.5 hereto, if Seller
is unable or unwilling to so cure any misrepresentation or breach of warranty,
then Buyer, as its sole remedy for any and all such materially untrue,
inaccurate or incorrect representations or warranties, shall elect either (a) to
waive such misrepresentations or breaches of representations and warranties and
consummate the Transaction without any reduction of or credit against the
Purchase Price, or (b) to terminate this Agreement in its entirety by written
notice given to Seller on the Closing Date, in which event this Agreement shall
be terminated, the Deposit shall be returned to Buyer and, thereafter, neither
party shall have any further rights or obligations hereunder except as provided
in any section hereof that by its terms expressly provides that it survives any
termination of this Agreement.  If any such representation or warranty is
untrue, inaccurate or incorrect but is not untrue, inaccurate or incorrect in
any material respect, Buyer shall be deemed to waive such misrepresentation or
breach of warranty, and Buyer shall be required to consummate the Transaction
without any reduction of or credit against the Purchase Price.  The untruth,
inaccuracy or incorrectness of a representation or warranty shall be deemed
material only if Buyer’s aggregate damages resulting from the untruth,
inaccuracy or incorrectness of any of the representations or warranties exceed,
or are reasonably estimated to exceed, the Materiality Threshold.

8.3.6.

Survival; Limitation on Seller’s Liability.  The representations and warranties
made by Seller in Section 8.2 shall survive the Closing and not be merged
therein for a period of one (1) year (the “Claims Survival Period”), and Seller
shall only be liable to Buyer hereunder for a breach of a representation and
warranty made herein or in any of the documents executed by Seller at the
Closing with respect to which a claim is made by Buyer against Seller on or
before the expiration of the Claims Survival Period.  Anything in this Agreement
to the contrary notwithstanding, the maximum aggregate liability of Seller for
Seller’s breaches of representations and warranties herein or in any documents
executed by Seller at Closing shall be limited as set forth in Section 13.15
hereof.  Notwithstanding the foregoing, however, if the Closing occurs, Buyer
hereby expressly waives, relinquishes and releases any right or remedy available
to it at law, in equity, under this Agreement or otherwise to make a claim
against Seller for damages that Buyer may incur, or to rescind this Agreement
and the Transaction, as the result of any of Seller’s representations or
warranties being untrue, inaccurate or incorrect if (a) Buyer knew or is Deemed
to Know that such representation or warranty was untrue, inaccurate or incorrect
at the time of the Closing, or (b) Buyer’s damages as a result of such
representations or warranties being untrue, inaccurate or incorrect are less
than, or are reasonably estimated to aggregate less than, the Materiality
Threshold.

ARTICLE 9  COVENANTS

9.1

Buyer’s Covenants.  Buyer hereby covenants as follows:

9.1.1.

Buyer’s Indemnity; Delivery of Reports.  Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all damages, losses, costs, claims, liabilities,
expenses, demands and obligations, of





- 17-










--------------------------------------------------------------------------------










any kind or nature whatsoever (including attorneys’ fees and costs and
collection costs)(collectively, “Losses”) arising out of or resulting from the
breach by Buyer of the terms of the Confidentiality Agreement or the Access
Agreement, which indemnity shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement.  Buyer shall deliver promptly to
Seller, at Seller’s request, copies of all third party reports commissioned by
or on behalf of Buyer evidencing the results of its Due Diligence.

9.1.2.

 “ARC” Name.  Buyer acknowledges that the purchase of the Property by Buyer
shall not entitle Buyer or any other party to use, and Buyer shall not use, the
name “ARC” or “American Residential Communities” or any derivative thereof, or
any logos, trademarks or service marks associated therewith.  Promptly following
Closing, Buyer shall remove from the Property all written material or other
items bearing the name “ARC” or “American Residential Communities” or any ARC
trademark, tradename, logo or servicemark, or place stickers on such material
covering over such name or trademark.  Within forty-five (45) days after
Closing, Buyer shall remove from the Property any signage bearing the name “ARC”
or “American Residential Communities” or any ARC trademark, tradename, logo or
servicemark.

9.1.3.

Inquiries Regarding Communities; Access.  Buyer hereby agrees that any and all
inquiries related to any Community or the operation thereof shall be made solely
through Allen Samuel (e-mail: asamuel@helixfunds.com; phone: 312/242-1545).
 Access to the Communities by Buyer or Buyer’s Representatives shall be governed
by, and Buyer covenants to strictly comply with, the Access Agreement.

9.1.4.

Employees.  Buyer shall, or shall cause an affiliate of Buyer to, concurrent
with or as soon as reasonably practical after Seller’s delivery of its
termination notices to the Employees, offer employment (on an “at-will” basis)
to each Employee that passes Buyer's standard pre-screening exam (which consists
of a credit and/or background check).  Within five (5) business days after
receiving the results of any pre-screening exam with respect to an Employee,
Buyer shall notify Seller of any such Employee to whom Buyer will not offer
employment due to his or her failing such pre-screening exam. Buyer agrees that
any such offer shall (i) provide for at least the same base salary received by
such Employee from Seller immediately prior to the Closing; and (ii) provide for
at least the same terms of incentive compensation (if any), including
commissions and bonus, as the terms in effect for such Employee from Seller
immediately prior to the Closing.  Buyer further covenants that it will not
reduce any such Employee’s base salary or the terms of his or her incentive
compensation, or terminate any such employee other than for cause, until after
August 31, 2013.  At any time after the expiration of the Due Diligence Period,
Buyer shall be permitted to contact each Employee and to initiate its standard
pre-screening exams.

9.2

Seller’s Covenants.  Seller hereby covenants as follows:

9.2.1.

Contracts.  Without Buyer’s prior consent, which consent shall not be
unreasonably withheld, between the expiration or earlier waiver of the Due
Diligence Period and the Closing Date, Seller shall not extend, renew, replace
or modify any Contract unless such contract (as so extended, renewed, replaced
or modified) is terminable by the owner of





- 18-










--------------------------------------------------------------------------------










the Property without penalty on not more than thirty (30) days’ advance notice,
or is entered into in the ordinary course of business, in accordance with past
practices, and is for a term of less than one (1) year.

9.2.2.

Maintenance of Property.  Except to the extent Seller is relieved of such
obligations by Article 11 hereof, between the date hereof and the Closing Date
Seller shall maintain and keep the Property in a manner consistent with Seller’s
past practices with respect to the Property; provided, however, that, subject to
Buyer's right to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the terms of Article 4 above, Buyer hereby
agrees that it shall accept the Property subject to, and Seller shall have no
obligation to cure, (a) any violations of Laws, and (b) any physical conditions
which would give rise to such violations.

9.2.3.

Termination of Management Agreement.  As of the Closing Date, Seller shall
terminate and satisfy all obligations of Owner under Seller’s property
management agreement.  Seller and Seller’s property manager shall have the right
to remove all of their proprietary software and licensed software from computers
at the Property; provided that Seller shall provide Buyer with hard copies of
all information reasonably requested by Buyer prior to such removal.

9.2.4.

Leasing and Sales.  Pending Closing, Seller may continue to (i) lease vacant
pads and homes at the Property, and (ii) sell homes at the Property, all in
accordance with Seller’s business judgment, including without limitation
adjustment of offering terms to respond to market conditions.

9.2.5.

Seller’s Cure Obligation.  Seller shall use reasonable efforts (which shall
include the expenditure of necessary funds) to cure, prior to Closing, any and
all of the following:  (a) material (as provided in the last sentence of
Section 8.3.5 hereof) breaches of Seller’s Warranties (or matters requiring
modifications thereto due to changed circumstances as provided in Section 8.3.4
hereof), provided that Seller shall not be obligated to undertake any cure
requiring expenditures that would cause Seller’s cure costs to exceed Seller’s
Cure Limit, and (b) Required Clearance Exceptions.

9.2.6.

Lease Enforcement.  Seller shall have the right, but not the obligation, to
enforce the rights and remedies of the landlord under any Lease by summary
proceedings or otherwise (including, without limitation, the right to remove any
tenant), and to apply all or any portion of any security deposits then held by
Seller toward any loss or damage incurred by Seller by reasons of any defaults
by tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer.

9.2.7.

Fictitious Names/Telephone Numbers.  Seller shall cooperate with Buyer, at
Buyer’s sole cost and expense, (i) in connection with Buyer’s assumption of any
fictitious names used by Seller solely in connection with the Communities (if
such names are registered to Seller with the Pennsylvania Corporation Bureau),
(ii) in connection with Buyer’s registration of fictitious names to be used
solely in connection with the Communities (if any such names are not registered
to Seller with the Pennsylvania Corporation Bureau),





- 19-










--------------------------------------------------------------------------------










and (iii) in connection with the assignment of any telephone numbers of Seller
exclusively associated with the Communities.

9.2.8.

List of Personal Property, Contracts and Violations of Law.  On or before
January 4, 2013, Seller shall provide to Buyer (i) a list of tangible personal
property owned by Seller and located on the Real Property and used exclusively
in the ownership, operation and maintenance of the Real Property as referenced
in Section 8.2.5, (ii) a list of Contracts as referenced in Section 8.2.3, (iii)
a list of violations of Law as referenced in Section 8.2.7 and (iv) a list of
litigation and condemnation proceedings as referenced in Section 8.2.2 and
Section 8.2.6.

9.3

Mutual Covenants.

9.3.1.

Confidentiality; Access.  The Confidentiality Agreement and the Access Agreement
are hereby incorporated in this Agreement by reference, and Seller and Buyer
agree to continue to be bound by the terms of such agreements binding on such
parties, respectively.

9.3.2.

Publicity.  Seller and Buyer each hereby covenant that neither Seller nor Buyer
shall issue any Release (as hereinafter defined) with respect to the Transaction
whether prior to or after Closing, without the prior consent of the other,
except to the extent required by applicable Law.  If either Seller or Buyer is
required by applicable Law to issue a Release, such party shall, at least two
(2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review.  As used herein, the term
“Release” shall mean any press release with respect to the Transaction or this
Agreement.

9.3.3.

Brokers.  Each of Seller and Buyer expressly acknowledges with respect to itself
that it has not been represented by a broker with respect to the Transaction or
with respect to this Agreement.  Seller agrees to hold Buyer harmless and
indemnify Buyer from and against any and all Losses suffered or incurred by
Buyer as a result of any claims by any party claiming to have represented Seller
as broker in connection with the Transaction.  Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Losses suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction.

9.3.4.

Tax Protests; Tax Refunds and Credits.  Seller shall have the right to continue
and to control the progress of and to make all decisions with respect to any
contest of the real estate taxes, personal property taxes and other assessments
for the Property assessed for all Tax Years prior to the Tax Year in which the
Closing occurs.  Buyer shall have the right to control the progress of and to
make all decisions with respect to any tax contest of the real estate taxes,
personal property taxes and other assessments for the Property assessed for all
Tax Years subsequent to the Tax Year in which the Closing occurs.  Either Seller
or Buyer may require a contest of the real estate taxes, personal property taxes
and other assessments for the Property assessed for the Tax Year in which
Closing occurs, but Seller shall control any such process as above provided.
 All real estate and personal property tax and assessment refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority:  first, to pay the





- 20-










--------------------------------------------------------------------------------










costs and expenses (including reasonable attorneys’ fees and expenses) incurred
in connection with obtaining such tax or assessment refund or credit; second,
apportioned between Buyer and Seller as follows:

(a)

with respect to any refunds or credits attributable to real estate and personal
property taxes and other assessments assessed for the Tax Year in which the
Closing occurs, such refunds and credits shall be apportioned between Buyer and
Seller in proportion to the number of days in such Tax Year that each party
owned the Property (with title to the Property being deemed to have passed as of
the Cut-Off Time);

(b)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year prior to the Tax Year
in which the Closing occurs, Seller shall be entitled to the entire refunds and
credits; and

(c)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year after the Tax Year in
which the Closing occurs, Buyer shall be entitled to the entire refunds and
credits.

9.4

Survival.  The provisions of this Article 9 shall survive the Closing (and not
be merged therein) or earlier termination of this Agreement.

ARTICLE 10  DEFAULT

10.1

Buyer’s Default.  If, on or before the Closing Date, (i) Buyer is in default of
any of its obligations hereunder, or (ii) the Closing otherwise fails to occur
by reason of Buyer’s failure or refusal to perform its obligations hereunder in
a prompt and timely manner, then Seller may elect, as its sole and exclusive
remedy, either to (a) terminate this Agreement in its entirety by written notice
to Buyer; or (b) waive the condition and proceed to close the Transaction.  If
this Agreement is so terminated, then Seller shall be entitled to retain the
Deposit as liquidated damages, and thereafter neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section or provision herein that expressly provides that it survives
the termination of this Agreement.

10.2

Seller’s Default.  If, on or before the Closing Date, (i) Seller is in default
of any of its obligations hereunder, or (ii) the Closing otherwise fails to
occur by reason of Seller’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, then Buyer may elect, as its sole and
exclusive remedy, to (a) terminate this Agreement in its entirety by written
notice to Seller, promptly after which the Deposit shall be returned to Buyer,
and thereafter neither party to this Agreement shall have any further rights or
obligations hereunder other than any arising under any section or provision
herein that expressly provides that it survives the termination of this
Agreement, or (b) waive the condition and proceed to close the Transaction, or
(c) seek specific performance of this Agreement by Seller, Buyer specifically
acknowledging that Buyer shall have no right to damages pursuant to this Section
10.2 or otherwise under this Agreement.  As a condition precedent to exercise by
Buyer of any right Buyer may have to bring an action for specific performance
hereunder, Buyer must commence such an action within ninety (90) days





- 21-










--------------------------------------------------------------------------------










after the occurrence of Seller’s default.  Buyer agrees that its failure timely
to commence such an action for specific performance within such ninety (90) day
period shall be deemed a waiver by Buyer of its right to commence an action for
specific performance.  Notwithstanding the foregoing and notwithstanding
Seller’s exercise of its right to extend the Closing as provided in Section 6.1
above, if, for any reason, Seller fails to obtain a release of the Property from
the lien of Seller’s existing debt encumbering the Property for any reason,
including Seller’s determination in its discretion that satisfying the
conditions for obtaining a release would be economically unreasonable, Seller
may terminate this Agreement by written notice to Buyer on or before the
Closing, in which event this Agreement shall terminate in its entirety.
 Promptly following such termination, as Buyer’s sole and exclusive remedy, the
Deposit shall be returned to Buyer and Seller shall reimburse Buyer for Buyer’s
actual, reasonable out-of-pocket costs incurred in the performance of this
Agreement in an aggregate amount not to exceed $25,000.00.  For purposes hereof,
satisfying the conditions for obtaining a release of the lien of Seller’s
existing debt from the Property shall be deemed to be economically unreasonable
if such conditions would require Seller to pay its lender (or servicer) in
excess of the Purchase Price in order to obtain the release.  Seller and Buyer
expressly acknowledge that a breach of Seller’s Warranties arising prior to the
Closing Date shall not constitute a “default” for purposes of this Section 10.2
and that the consequences of any such breach shall be governed by Section 8.3.3,
to the extent applicable, and by Section 8.3.5 and Section 9.2.5 above.

10.3

Post-Closing Defaults.  The provisions of Sections 10.1 and 10.2 above are not
intended to limit the parties’ respective rights and remedies for defaults that
arise after Closing, including without limitation any breach of Seller’s
Warranties first discovered post-closing, provided that all such rights and
remedies shall be subject to and limited by the provisions of Section 8.3.6 and
Section 13.15.  Subject to said Sections 8.3.6 and 13.15, the provisions of this
Section 10.3 shall survive Closing and not be merged therein.

ARTICLE 11  CONDEMNATION/CASUALTY

11.1

Condemnation.

11.1.1.

Right to Terminate.  If, prior to the Closing Date, all or any significant
portion (as hereinafter defined) of a Community is taken by eminent domain (or
is the subject of a pending taking in which Seller has been served with legal
process, but which has not yet been consummated), Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof, and,
thereafter, either Buyer or Seller shall have the right to terminate this
Agreement in its entirety by giving written notice to the other no later than
ten (10) days after the giving of Seller’s notice, and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer or Seller to make
such election.  The failure by Buyer and Seller to so elect in writing to
terminate this Agreement within such ten (10) day period shall be deemed an
election not to terminate this Agreement.  For purposes hereof, a “significant
portion” of a Community shall mean any interest in a Community except a de
minimis interest the taking of which has no material effect on the use or
operation of such Community.

11.1.2.

Assignment of Proceeds.  If (a) neither Seller nor Buyer elects to terminate
this Agreement as aforesaid if all or any significant portion of the Property is
taken, or (b) a portion of the Property not constituting a significant portion
of the Property is taken or





- 22-










--------------------------------------------------------------------------------










becomes subject to a pending taking by eminent domain, there shall be no
abatement of the Purchase Price; provided, however, that, at the Closing, Seller
shall pay to Buyer the amount of any award for or other proceeds on account of
such taking which have been actually paid to Seller prior to the Closing Date as
a result of such taking (less all costs and expenses, including attorneys’ fees
and costs, incurred by Seller as of the Closing Date in obtaining payment of
such award or proceeds) and, to the extent such award or proceeds have not been
paid, Seller shall assign to Buyer at the Closing (without recourse to Seller)
the rights of Seller to, and Buyer shall be entitled to receive and retain, all
awards for the taking of the Property or such portion thereof.

11.2

Destruction or Damage.  In the event any portion of a Community is damaged or
destroyed by casualty prior to the Closing Date, Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof.  If any such
damage or destruction (1) (a) is an insured casualty and (b) would cost less
than ten percent (10%) of the Purchase Price of the Property to repair or
restore, or (2) (x) is an uninsured casualty and (y) would cost less than ten
percent (10%) of the Purchase Price of the Property to repair or restore and
Seller elects, in its discretion, by written notice to Buyer to repair or
restore the damage or destruction prior to the Closing Date (which shall be
extended, if necessary, to provide sufficient time for Seller to perform such
repairs or restoration) (those matters described in (1) or (2) above are
referred to herein as a “Non-Material Casualty”), then this Agreement shall
remain in full force and effect and Buyer shall acquire the Property upon the
terms and conditions set forth herein.  In the event of a Non-Material Casualty
described in (1) above, Buyer shall receive a credit against the Purchase Price
equal to the deductible amount applicable under Seller’s casualty policy less
all costs and expenses, including attorneys’ fees and costs, incurred by Seller
as of the Closing Date in connection with the negotiation and/or settlement of
the casualty claim with the insurer (the “Realization Costs”), and Seller shall
assign to Buyer all of Seller’s right, title and interest in and to all proceeds
of insurance on account of such damage or destruction.  In the event a Community
is damaged or destroyed prior to the Closing Date by a casualty that is not a
Non-Material Casualty (i.e. a matter that is not described in either (1) or (2)
above), then, notwithstanding anything to the contrary set forth above in this
section, Buyer shall have the right, at its option, to terminate this Agreement
in its entirety.  Buyer shall have thirty (30) days after Seller notifies Buyer
that a casualty has occurred to make such election by delivery to Seller of a
written election notice (the “Election Notice”), and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer to make such
election.  The failure by Buyer to deliver the Election Notice within such
thirty (30) day period shall be deemed an election not to terminate this
Agreement.  In the event Buyer elects not to terminate this Agreement as set
forth above, this Agreement shall remain in full force and effect, Seller shall
assign to Buyer all of Seller’s right, title and interest in and to any and all
proceeds of insurance on account of such damage or destruction, if any, and, if
the casualty was an insured casualty, Buyer shall receive a credit against the
Purchase Price equal to the deductible or self-insured amount (less the
Realization Costs) under Seller’s casualty insurance policy.

11.3

Insurance.  Seller shall maintain the property insurance coverage currently in
effect for the Property through the Closing Date.

11.4

Effect of Termination.  If this Agreement is terminated pursuant to Section 11.1
or Section 11.2, the Deposit shall be returned to Buyer.  Upon such refund, this
Agreement shall terminate in its entirety and neither party to this Agreement
shall have any further rights or obligations hereunder





- 23-










--------------------------------------------------------------------------------










other than any arising under any section herein which expressly provides that it
shall survive the termination of this Agreement.

11.5

Waiver.  The provisions of this Article 11 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 11.

ARTICLE 12  ESCROW

The Deposit and any other sums which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), together with all interest
earned thereon, shall be held by the Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:

12.1

Investment of Escrow Deposits.  The Escrow Agent shall invest the Escrow
Deposits in government insured interest-bearing instruments satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

12.2

Delivery of Escrow Deposits.

12.2.1.

Upon Closing.  If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.

12.2.2.

If Closing Does Not Occur.  If for any reason the Closing does not occur, the
Escrow Agent shall deliver the Escrow Deposits and/or all interest earned
thereon to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this Section 12.2.2.  If for
any reason the Closing does not occur and either party makes a written demand
upon the Escrow Agent for payment of the Escrow Deposits or the interest earned
thereon, the Escrow Agent shall give written notice to the other party of such
demand.  If the Escrow Agent does not receive a written objection from the other
party to the proposed payment within ten (10) days after the giving of such
notice or in the event that Escrow Agent receives a demand from both Buyer and
Seller in the first instance, the Escrow Agent is hereby authorized to make such
payment.  If the Escrow Agent does receive such written objection within such
period, the Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Seller and Buyer or a final judgment
of a court.

12.3

Escrow Agent as Stakeholder.  The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Buyer resulting from the Escrow Agent’s
mistake of law respecting the Escrow Agent’s scope or nature of its duties.
 Seller and Buyer shall jointly and severally indemnify and hold the Escrow
Agent harmless from and against all Losses incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.





- 24-










--------------------------------------------------------------------------------










12.4

Income Taxes on Escrow Deposits.  Buyer shall pay any income taxes on any
interest earned on the Escrow Deposits.  Buyer represents and warrants to the
Escrow Agent that its taxpayer identification number is 22-1890929.

12.5

Escrow Agent Acknowledgment.  The Escrow Agent has executed this Agreement in
the place indicated on the signature page hereof in order to confirm that, when
received, the Escrow Agent shall hold the Escrow Deposits and the interest
earned thereon, in escrow, and shall disburse the Escrow Deposits, and the
interest earned thereon, pursuant to the provisions of this Article 12.  Upon
receipt of the Escrow Deposits, the Escrow Agent shall promptly acknowledge to
Seller and Buyer in writing receipt thereof.

12.6

Interest on Deposit.  As set forth in Section 2.1 hereof, any interest earned on
the Deposit shall be considered a part of the Deposit; provided, however, that
if Closing does not occur for any reason other than a Buyer default, all
interest earned on the Deposit shall be credited to Buyer; further provided,
however, that such earned interest shall be delivered to Buyer by the Escrow
Agent, if at all, in accordance with the terms of Section 12.2.2 hereof.

ARTICLE 13  MISCELLANEOUS

13.1

Assignment.  Buyer shall not assign this Agreement or its rights hereunder to
any individual or entity, except a subsidiary of Buyer that is controlled by
Buyer and at least forty percent (40%) owned by Buyer, without the prior written
consent of Seller, which consent Seller may grant or withhold in its sole
discretion, and any such assignment without Seller’s consent shall be null and
void ab initio.  In the event of any permitted assignment by Buyer, any assignee
shall assume any and all obligations and liabilities of Buyer under this
Agreement but, notwithstanding such assumption, Buyer shall continue to be
liable hereunder.

13.2

Designation Agreement.  Section 6045(e) of the Code and the regulations
promulgated thereunder (herein collectively called the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction.  Escrow Agent (“Agent”) is either (x) the person responsible for
closing the Transaction (as described in the Reporting Requirements) or (y) the
disbursing title or escrow company that is most significant in terms of gross
proceeds disbursed in connection with the Transaction (as described in the
Reporting Requirements).  Accordingly:

13.2.1.

Reporting Person.  Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction.  Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.

13.2.2.

Furnish Information.  Seller and Buyer shall furnish to Agent, in a timely
manner, any information requested by Agent and necessary for Agent to perform
its duties as Reporting Person for the Transaction.

13.2.3.

Seller’s Taxpayer Identification Number.  Agent hereby requests Seller to
furnish to Agent Seller’s correct taxpayer identification number.  Seller
acknowledges that any failure by Seller to provide Agent with Seller’s correct
taxpayer identification number may subject Seller to civil or criminal penalties
imposed by law.  Accordingly, Seller





- 25-










--------------------------------------------------------------------------------










hereby certifies to Agent, under penalties of perjury, that Seller’s correct
taxpayer identification number is reflected on Schedule 3 attached hereto.

13.2.4.

Retention of Agreement.  Each of the parties hereto shall retain this Agreement
for a period of four (4) years following the calendar year during which Closing
occurs.

13.2.5.

Agent Acknowledgment.  Agent has joined in and executed this Agreement for the
purpose of confirming its agreement to be bound by the provisions of this
Section 13.2.

13.3

Survival/Merger.  Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

13.4

Integration; Waiver.  This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding among the parties with respect
to the Transaction, and all prior agreements, understandings, representations
and statements, oral or written, are merged into this Agreement.  Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.  No waiver by
any party hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

13.5

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the substantive Laws of the Commonwealth of Pennsylvania, without regard
to choice of law principles.

13.6

Captions Not Binding; Exhibits.  The captions in this Agreement are inserted for
reference only and in no way define, describe or limit the scope or intent of
this Agreement or of any of the provisions hereof.  All Exhibits attached hereto
shall be incorporated by reference as if set out herein in full.

13.7

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

13.8

Severability.  If any term or provision of this Agreement or the application
thereof to any Persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

13.9

Notices.  Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) business day of such facsimile) or when
personally delivered as





- 26-










--------------------------------------------------------------------------------










shown on a receipt therefor (which shall include delivery by a nationally
recognized overnight delivery service) or upon receipt (or refusal of delivery)
after being mailed by prepaid certified mail, return receipt requested, to the
address for each party set forth below.  Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

IF TO BUYER:

UMH Properties, Inc.

Juniper Business Plaza

3499 Route 9 North, Suite 3C

Freehold, NJ 07728

Attention:

Allison Nagelberg

Telephone:

(732) 577-4031




COPY TO:

James D. Bogar, Attorney at Law

One West Main Street

Shiremanstown, Pennsylvania 17011

Attention:

James Bogar

Telephone:

(717) 737-8761

Facsimile:

(717) 737-2086




IF TO SELLER:

American Residential Communities LLC

℅ Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

Allen Samuel

Telephone:

(312) 242-1545

Facsimile:

(312) 575-0162




COPY TO:

Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

Orrin S. Shifrin

Telephone:

(312) 242-1520

Facsimile:

(312) 575-0162




COPY TO:

Locke Lord LLP

111 South Wacker Drive

Chicago, Illinois 60606





- 27-










--------------------------------------------------------------------------------










Attention:

Samuel B. Stempel

Telephone:

(312) 443-1769

Facsimile:

(312) 896-6619




13.10

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which counterparts taken together shall
constitute one and the same agreement.

13.11

No Recordation.  Seller and Buyer each agrees that neither this Agreement nor
any memorandum or notice hereof shall be recorded, and Buyer agrees (a) not to
file any notice of pendency or other instrument (other than a judgment) against
the Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all Losses incurred by Seller by reason of the filing by Buyer of
such notice of pendency or other instrument.

13.12

Additional Agreements; Further Assurances.  Subject to the terms and conditions
herein provided, each of the parties hereto shall execute and deliver such
documents as the other party shall reasonably request in order to consummate and
make effective the Transaction; provided, however, that the execution and
delivery of such documents by such party shall not result in any additional
liability or cost to such party.

13.13

Construction.  The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.

13.14

Business Day.  As used herein, the term “business day” shall mean any day other
than a Saturday, Sunday, or any federal holiday or holiday in the State of
Pennsylvania.  If any period expires on a day which is not a business day or any
event or condition is required by the terms of this Agreement to occur or be
fulfilled on a day which is not a business day, such period shall expire or such
event or condition shall occur or be fulfilled, as the case may be, on the next
succeeding business day.

13.15

Maximum Aggregate Liability.  Prior to Closing, the liabilities of the parties
shall be governed by Section 8.3.3, Section 8.3.5 and Article 10 hereof, as
applicable.  Once Closing has occurred, notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction or the
Property, under this Agreement and under any and all documents executed pursuant
hereto or in connection herewith (including, without limitation, in connection
with the breach of any of Seller’s Warranties or any other representations or
covenants under this Agreement made by Seller for which a claim is timely made
by Buyer) shall not exceed One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) in actual damages suffered by Buyer arising directly as a result
of such breach by Seller, the parties agreeing that Seller shall have no
liability whatsoever for matters waived by Buyer pursuant to Section 8.3.6
hereof or for consequential or punitive damages, and no claim may be made by
Buyer unless Buyer’s damages are reasonably estimated to aggregate more than the
Materiality Threshold.  The provisions of this Section shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement;
provided that any claim by Buyer





- 28-










--------------------------------------------------------------------------------










against Seller as described in this Section 13.15 must be made by notice to
Seller given prior to the expiration of the Claims Survival Period.

13.16

JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE
TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF BUCKS, COMMONWEALTH OF
PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY.

13.17

WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE
RELATIONSHIP OF BUYER AND SELLER HEREUNDER.

13.18

Facsimile Signatures.  Signatures to this Agreement transmitted by telecopy or
electronic mail shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver an execution original of this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied or email signature and
shall accept the telecopied or email signature of the other party to this
Agreement.

13.19

Attorneys’ Fees.  Should either party employ attorneys to enforce any of the
provisions hereof, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges and expenses,
including attorneys’ fees and expenses and court costs, expended or incurred in
connection therewith.

13.20

Time.  Time is of the essence in the performance of each and every term,
condition and covenant contained in this Agreement.

13.21

Waiver of Tender.  Formal tender of an executed deed and the purchase money each
is hereby waived.

[SIGNATURE PAGE FOLLOWS]





- 29-










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

 

 

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company




By:   /s/  Orrin Shifrin

Orrin Shifrin, Secretary




ARCML06 LLC, a Delaware limited liability company




By:   /s/  Orrin Shifrin

Orrin Shifrin, Secretary

 

 

BUYER:




UMH PROPERTIES, INC., a Maryland corporation

By:   /s/  Allison Nagelberg

Allison Nagelberg, General Counsel

















--------------------------------------------------------------------------------










AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 12 and Section 13.2.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY







By:   /s/  Brian M. Serikaku

Name:   Brian M. Serikaku

Title:     Escrow Officer

Date:

_December 26____, 2012




















--------------------------------------------------------------------------------










Schedule 1

Index of Defined Terms




Term

Reference

21st

5.8

21st Agreements

5.8

Access Agreement

Schedule 2

Additional Homes

Schedule 5.9

Affected Contract

Schedule 1

Agent

13.2

Agreement

Introductory Paragraph

Assignment of Intangible Property

6.3(d)

Assignment of Leases

6.3(c)

Assumption Notice

5.8

Bill of Sale

6.3(b)

Birchwood Farms

Schedule 2

business day

13.14

Buyer

Introductory Paragraph

Buyer’s Representatives

Schedule 2

Claims Survival Period

8.3.6

Closing

Schedule 2

Closing Date

Schedule 2

Code

Schedule 2

Community

Schedule 2

Confidentiality Agreement

Schedule 2

Contracts

Schedule 2

Cut-Off Time

Article 5

Dealer Agreement

5.8

Deed

6.3(a)

Deemed to Know

Schedule 2

Deposit

2.1

Designated Representatives

Schedule 2

Documents

Schedule 2

Due Diligence

Schedule 2

Due Diligence Period

Schedule 2

Election Notice

11.2

Employees

Schedule 2

Escrow Agent

Schedule 2

Escrow Deposits

Article 12

Ground Lease

Schedule 2

Ground Lease Security Deposit

Schedule 2

Homes

Schedule 2

Laws

Schedule 2

Leases

Schedule 2

Loan Purchase Agreement

5.8

Losses

9.1.1

Materiality Threshold

Schedule 2

Non-Material Casualty

11.2

Notes

Schedule 2

Oil, Gas and Mineral Rights

Schedule 2

Other Exceptions

3.1.1

Other Property Rights

Schedule 2

Owner’s Title Policy

3.2

Permitted Exceptions

Schedule 2

Person

Schedule 2

Personal Property

Schedule 2

Proceedings

13.16

Property

Schedule 2

Property Documents

Schedule 2

Purchase Price

Article 2

Real Property

Schedule 2

Realization Costs

11.2

Recourse Notes

5.8

Release

9.3.2

Reporting Person

13.2.1

Reporting Requirements

13.2

Repossession Purchase Obligation

5.8

Repurchase Obligation Agreement

5.8

Required Clearance Exceptions

3.1.1

Revenues

5.1.1

Seller

Introductory Paragraph

Seller Affiliates

Schedule 2

Seller Cure Limit

Schedule 2

Seller Parties

Schedule 2

Seller’s Knowledge

8.3.2

Seller’s Warranties

Schedule 2

significant portion

11.1.1

Survey

Schedule 2

Tax Year

Schedule 2

Title Commitment

Schedule 2

Title Company

Schedule 2

Title Documents

Schedule 2

Title Objections

3.1.1

Transaction

Schedule 2

Written Notice

8.3.2








Schedule 1-2










--------------------------------------------------------------------------------










Schedule 2

Defined Terms

As used herein, the following terms shall have the following meanings:

“Access Agreement” shall mean that certain agreement between Seller and Buyer
attached hereto as Exhibit L and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

“Birchwood Farms” means the Birchwood Farms manufactured home community located
in Birch Run, Michigan.

“Buyer’s Representatives” shall mean Buyer, its partners and members, and any
officers, directors, shareholders, employees, agents, representatives and
attorneys of Buyer, its partners or members.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean March 1, 2013, or such earlier date on which Seller
and Buyer may mutually agree for closing of the Transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Community” shall mean a manufactured home community included in the Property
that is separately legally described in Exhibit A.

“Confidentiality Agreement” shall mean that certain agreement executed by Buyer
attached hereto as Exhibit K and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

“Contracts” shall mean all service, supply, maintenance and utility agreements,
all equipment leases, and all other contracts, subcontracts and agreements
relating exclusively to the Real Property and the Personal Property, all as
described in the list to be provided to Buyer pursuant to Section 9.2.8(ii), and
any additional contracts, subcontracts and agreements entered into in accordance
with the terms of Section 9.2.1 hereof.

“Deemed to Know” (or words of similar import, whether or not such words may be
capitalized) shall have the following meaning:    (a) Buyer shall be “Deemed to
Know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents (including without
limitation the documents and materials made available to Buyer on the website at
http://eaglepro.firstam.com), or any studies, tests, reports, or analyses
prepared by or for or otherwise obtained by Buyer or Buyer’s Representatives in
connection with the Property; and (b) Buyer shall be “Deemed to Know” that a
representation or warranty of Seller is untrue, inaccurate or incorrect to the
extent that this Agreement, the Documents, or any studies, tests, reports or
analyses prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with the Property contains information which is
inconsistent with such representation or warranty.





Schedule 2-1










--------------------------------------------------------------------------------










“Designated Representatives” shall mean Charlene Fike, Matthew Getty and Sorin
Mihalache.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents and the Property Documents.

“Due Diligence” shall mean examinations, inspections, tests, studies, analyses,
appraisals, evaluations and/or investigations with respect to the Property, the
Documents, and other information and documents regarding the Property,
including, without limitation, examination and review of title matters,
applicable land use and zoning Laws and other Laws applicable to the Property,
the physical condition of the Property, and the economic status of the Property.

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring on February 8, 2013.

“Employees”  means the employees that are employed at the Communities by Seller.

“Escrow Agent” shall mean First American Title Insurance Company, whose mailing
address is 550 South Hope Street, Suite 1950, Los Angeles, CA 90071, Attention:
 Gloria Neri Phone: (213) 271-1751, in its capacity as escrow agent.

“Ground Lease” means, collectively, (a) that certain Ground Lease dated April
12, 2000, by and between Birchwood Farms Mobile Home Park, Inc., a Michigan
corporation, as lessor, and Hometown Birchwood, L.L.C., a Delaware limited
liability company, as lessee, as amended by that certain Ground Lease Estoppel
and Amendment to Lease dated July 31, 2007, as amended by that certain Addendum
No. 2 to Option Agreement and Amendment No. 1 to Ground Lease dated June 30,
2005, and (b) Option Agreement dated April 12, 2000, by and between Birchwood
Farms Mobile Home Park, Inc., as optioner, and Hometown Birchwood, L.L.C., as
optionee, as amended by that certain Amendment No. 1 to Option Agreement dated
February 18, 2004, and further amended by that certain Addendum No. 2 to Option
Agreement and Amendment No. 1 to Ground Lease dated June 30, 2005, each as
assigned to ARCML06 LLC pursuant to that certain Assignment of Lease – Option
Agreement dated July 31, 2007.  

“Ground Lease Security Deposit” means four hundred thousand and no/100 dollars
($400,000.00).

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean, collectively, all leases with tenants of the Real Property
(but excluding the Ground Lease).

“Materiality Threshold” shall mean three hundred thousand and no/100 dollars
($300,000.00).

“Notes” shall mean the retail installment contracts, promissory notes and/or
other instruments held by Seller or Seller Affiliates in connection with the
financing by Seller or Seller Affiliates of certain manufactured homes at the
Communities, all as set forth on Exhibit Q.





Schedule 2-2










--------------------------------------------------------------------------------










“Oil, Gas and Mineral Rights” shall mean all of seller’s right, title and
interest in and to all of the oil, gas and other minerals in, on or under and
that may be produced from the Real Property.

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following, if any, if and to the extent the same are assignable by
Seller without any expense or other liability to Seller:  (a) to the extent that
the same are in effect as of the Closing Date, any licenses, permits and other
written authorizations necessary for the use, operation or ownership of the Real
Property, and (b) those guaranties and warranties in effect with respect to any
portion of the Property as of the Closing Date.  Except as expressly set forth
herein, Seller’s right to (i) the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Properties LLC not related exclusively to the Property,
(ii) any and all websites and domain names maintained by Seller or Seller’s
property manager with respect to the Property, and (iii) any and all telephone
numbers maintained by Seller or Seller’s property manager and not used
exclusively in connection with the operation of the Property are all expressly
excluded from the sale contemplated hereby.

“Permitted Exceptions” shall mean and include all of the following:
 (a) applicable zoning and building ordinances and land use regulations,
(b) unless Buyer timely objects to any thereof as provided in Section 3.1.1
hereof (i) the Title Documents and any title exception reflected on the owner’s
title insurance policies issued to Seller (copies of which are attached hereto
as Exhibit V), (ii) such state of facts as disclosed in the Survey, and
(iii) any matters about which Buyer knows or is Deemed to Know prior to the
expiration of the Due Diligence Period, (c) such state of facts as would be
disclosed by a physical inspection of the Property, (d) the lien of taxes and
assessments not yet due and payable, (e) any exceptions to title caused by
Buyer, its agents, representatives or employees, (f) such other exceptions to
title as the Title Company shall commit to insure over, without any additional
cost to Buyer, whether such insurance is made available in consideration of
payment, bonding, indemnity by Seller or otherwise, (g) the rights of the
tenants under the Leases, and (h) any matters deemed to constitute additional
Permitted Exceptions pursuant to Section 3.1.1 hereof.

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller (excluding any computer software or programs which either
(i) are licensed to Seller or Seller’s property manager, or (ii) Seller or
Seller’s property manager deem proprietary), located on the Real Property and
used exclusively in the ownership, operation and maintenance of the Real
Property as listed on the schedule of personal property to be delivered by
Seller to Buyer pursuant to Section 9.2.8(i), (b) all non-confidential books,
records and files maintained by Seller’s property manager at the Property
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, and attorney-client privileged documents) relating
exclusively to the Property, (c) the Notes (and, to the extent that they are to
be transferred to Buyer pursuant to and in accordance with Section 5.8 of this
Agreement, the Recourse Notes), and (d) the manufactured homes listed on Exhibit
P attached hereto and incorporated herein by reference (the “Homes”).  For
clarity and without limiting the foregoing, Personal Property shall include the
Homes only and no other manufactured homes located at the Community or
otherwise.





Schedule 2-3










--------------------------------------------------------------------------------










“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases, (d) if and to the
extent assignable by Seller without any expense to Seller, the Contracts, and
(e) the Other Property Rights.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute or
otherwise create any portion of the Property.

“Real Property” shall mean, collectively, those certain parcels of real estate
legally described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings (except for buildings constituting
Homes), improvements and fixtures located thereon and owned by Seller as of the
Closing Date and all rights, privileges and appurtenances pertaining thereto
including all right, title and interest of Seller in and to all rights-of-way,
open or proposed streets, alleys, easements, and strips or gores of land
adjacent thereto, including any Oil, Gas and Mineral Rights and all leasehold
interest in the Ground Lease at the Birchwood Farms Community.

“Recourse Notes” shall mean the retail installment contracts, promissory notes
and/or other instruments held by 21st in connection with the financing of
certain manufactured homes at the Communities, all as set forth on Exhibit R.

“Seller Affiliates” shall include ARC Dealership, Inc., a Delaware corporation,
ARC Dealership LLC, a Delaware limited liability company, ARC Housing LLC, a
Delaware limited liability company, and ARC Housing TX, L.P., a Delaware limited
partnership.

“Seller Cure Limit” shall mean the sum of $350,000 which sum shall be the
aggregate amount available to cure breaches of Seller’s Warranties as provided
in Section 8.3.5 and Section 9.2.5(a) hereof.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) its consultants; (d) Seller’s property manager; (e) any direct or
indirect equity owner, officer, director, employee, or agent of Seller, Seller’s
partners, or Seller’s partners’ partners, Seller’s broker or Seller’s property
manager or counsel to any of the foregoing; (f) any other entity or individual
affiliated or related in any way to any of the foregoing; and (g) the Designated
Representatives.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 8.2 hereof and in any documents executed by Seller for the
benefit of Buyer in connection with Closing.

“Survey” shall mean, collectively, the surveys listed and described on Exhibit I
attached hereto and incorporated herein by this reference, including any update
thereof obtained by Buyer.

“Tax Year” shall mean the real estate assessment year (which shall be the
calendar year for Property located in Indiana) or school tax year, as the case
may be, for the county in which the Community is located.

“Title Commitment” shall mean, collectively, the commitments to issue an Owner’s
Policy of Title Insurance or a Leasehold Policy of Title Insurance, as
applicable, with respect to the Real Property, copies of which are to be
delivered to Buyer by the Title Company pursuant to Section 3.1.1 hereof.





Schedule 2-4










--------------------------------------------------------------------------------










“Title Company” shall mean First American Title Insurance Company.

“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.

“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.





Schedule 2-5










--------------------------------------------------------------------------------










Schedule 3

Community Name, Seller and FEIN No.







 

 

Community Name

Community Seller

FEIN NO.

Broadmore MHC

ARCML06 LLC

36-4589235

Forest Creek MHC

ARCML06 LLC

36-4589235

Highland MHC

ARCML06 LLC

36-4589235

Oak Ridge MHC

ARCML06 LLC

36-4589235

Twin Pines MHC

ARCML06 LLC

36-4589235

Birchwood Farms MHC

ARCML06 LLC

36-4589235

Gregory Courts MHC

ARCPA Properties LLC

20-1069069

Sunnyside MHC

ARCPA Properties LLC

20-1069069

Valley View - Danboro MHC

ARCPA Properties LLC

20-1069069

Valley View - Honey Brook MHC

ARCPA Properties LLC

20-1069069











Schedule 3-1










--------------------------------------------------------------------------------










EXHIBIT A

LEGAL DESCRIPTIONS

Broadmore MHC:




[psafinal002.gif] [psafinal002.gif]





A-1










--------------------------------------------------------------------------------










[psafinal004.gif] [psafinal004.gif]





A-2










--------------------------------------------------------------------------------










[psafinal006.gif] [psafinal006.gif]





A-3










--------------------------------------------------------------------------------










[psafinal008.gif] [psafinal008.gif]











A-4










--------------------------------------------------------------------------------













Forest Creek MHC:




[psafinal010.gif] [psafinal010.gif]








A-5










--------------------------------------------------------------------------------













Highland MHC:




[psafinal012.gif] [psafinal012.gif]








A-6










--------------------------------------------------------------------------------













Oak Ridge MHC:


[psafinal014.gif] [psafinal014.gif]








A-7










--------------------------------------------------------------------------------













Twin Pines MHC:




[psafinal016.gif] [psafinal016.gif]





A-8










--------------------------------------------------------------------------------










[psafinal018.gif] [psafinal018.gif]








A-9










--------------------------------------------------------------------------------













Birchwood Farms MHC:




[psafinal020.gif] [psafinal020.gif]








A-10










--------------------------------------------------------------------------------













Gregory Courts MHC:




[psafinal022.gif] [psafinal022.gif]








A-11










--------------------------------------------------------------------------------










[psafinal024.gif] [psafinal024.gif]








A-12










--------------------------------------------------------------------------------













Sunnyside MHC:




[psafinal026.gif] [psafinal026.gif]





A-13










--------------------------------------------------------------------------------










[psafinal028.gif] [psafinal028.gif]












A-14










--------------------------------------------------------------------------------













Valley View Danboro MHC:




[psafinal030.gif] [psafinal030.gif]





A-15










--------------------------------------------------------------------------------










[psafinal032.gif] [psafinal032.gif]





A-16










--------------------------------------------------------------------------------










[psafinal034.gif] [psafinal034.gif]











A-17










--------------------------------------------------------------------------------













Valley View MHC in Honey Brook:




[psafinal036.gif] [psafinal036.gif]











A-18










--------------------------------------------------------------------------------










EXHIBIT B

INTENTIONALLY OMITTED








B - 1










--------------------------------------------------------------------------------










EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

[WILL NEED TO REVISE FOR INDIANA AND MICHIGAN COMMUNITIES]

Prepared by:







Record and return to:







Tax Parcel Number:




THIS INDENTURE is executed the _____ day of

 in the year

, and effective as of the _____ day of        in the year     , between       ,
a        (hereinafter called the “Grantor”), of the one part, and       , a
       (hereinafter called the “Grantee”), of the other part.

WITNESSETH, that the Grantor, for and in consideration of the sum of

 ($

  ), lawful money of the United States of America, unto it well and truly paid
by the Grantee, at or before the sealing and delivery hereof, the receipt
whereof is hereby acknowledged, has granted, bargained and sold, aliened,
enfeoffed, released and confirmed, and by these presents does grant, bargain and
sell, alien, enfeoff, release and confirm unto the Grantee, its successors and
assigns, the premises described as follows:

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
located thereon, situate in the Township of     , County of     , Commonwealth
of Pennsylvania, as more particularly described on Exhibit “A” attached hereto
(the “Real Property”).

BEING the same premises which

, by Deed dated

, and recorded in the Office of the Recorder of Deeds of      County,
Pennsylvania on    , in Deed Book Volume  , Page     , granted and conveyed unto
the Grantor, in fee.

UNDER AND SUBJECT to all covenants, conditions, restrictions, and other matters
listed on Exhibit B attached hereto and incorporated herein by this reference
(the “Permitted Exceptions”).

TOGETHER with all and singular the buildings, improvements, ways, streets,
alleys, driveways, passages, waters, water-courses, rights, liberties,
privileges, hereditaments and appurtenances, whatsoever unto the hereby granted
premises belonging, or in any wise appertaining, and the reversions and
remainders, rents, issues and profits thereof; and all the estate, right, title,
interest, property, claim and demand whatsoever of it, the Grantor, as well at
law as in equity, or otherwise howsoever, of, in, and to the same and every part
thereof.





C-1










--------------------------------------------------------------------------------










TO HAVE AND TO HOLD the said lot or piece of ground above described together
with the buildings and improvements thereon erected, hereditaments and premises
hereby granted, or mentioned and intended so to be, with the appurtenances, unto
the Grantee, its successors and assigns, to and for the only proper use and
behalf of the Grantee, its successors and assigns forever.

UNDER AND SUBJECT as aforesaid.

AND the Grantor, for itself and its successors, does covenant, grant and agree,
to and with the Grantee, its successors and assigns, by these presents, that it,
the Grantor and its successors, all and singular the buildings, hereditaments
and premises hereby granted or mentioned and intended so to be, with the
appurtenances, unto the Grantee, its successors and assigns against it, the
Grantor and its successors, and against all and every person and persons
whomsoever lawfully claiming or to claim the same or any part thereof, by, from
or under it, them or any of them, shall and will, UNDER AND SUBJECT as
aforesaid, WARRANT and forever DEFEND.

NOTICE -- THIS DOCUMENT DOES NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE
TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR
REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL HAVE THE COMPLETE LEGAL
RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO
THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH
LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY
LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY
THIS INSTRUMENT.  [This notice is set forth in the manner provided in Section 1
of the Act of July 17, 1957, P. L. 984, as amended.]

IN WITNESS WHEREOF, the Grantor has caused this Indenture to be executed under
seal, on the day and year first above written.

 

GRANTOR:

, a

By:

Name:


Title:




The address of the above-named Grantee is:













On behalf of Grantee

 





C-3










--------------------------------------------------------------------------------










ARTICLE 1

STATE OF _____________

)

) SS.

COUNTY OF _________

)

I, _________________________, a Notary Public in and for said County in the
State aforesaid, do hereby certify that ___________________, the
_______________________ of         , a(n)       , personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
such instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, and in the capacity set forth therein.

GIVEN under my hand and notarial seal this_______ day of ____________, 20__.




Notary Public




My Commission expires:   _______________________











C-4










--------------------------------------------------------------------------------













STATE OF _____________ _

)

COUNTY OF _________ ___

)

Before me, a Notary Public in and for said State and County, duly commissioned
and qualified, personally appeared ______________________________, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged ____self to be the
____________________ of ___________________________________, a
_________________________, the within named bargainor, and that ___ executed the
foregoing instrument for the purposes therein contained, by signing the name of
the _______________, by himself as such ______________________.

Witness my hand , at office, this _____ day of _________ ____________, 20__ _ .

____________________________________

Notary Public

My Commission E xpires : ___________________





C-5










--------------------------------------------------------------------------------










EXHIBIT D

FORM OF BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”), is made as of the        day of
                         , 20    by and between _______________________________,
a ________________________ (“Seller”) and                          , a
                          (“Buyer”).

W I T N E S S E T H:

WHEREAS, by that certain Purchase and Sale Agreement (“Sale Agreement”) dated as
of                          , 20    , by and between Seller and Buyer, Seller
agreed to sell to Buyer certain real property, and the improvements located
thereon (“Real Property”) as more particularly described in Exhibit A attached
hereto and incorporated herein by this reference, together with all improvements
located thereon (“Real Property”); and

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, all of its right, title and
interest in and to (a) all tangible personal property owned by Seller (excluding
any computer software which either (i) is licensed to Seller or Seller’s
property manager, or (ii) Seller or Seller’s property manager deems
proprietary), located on the Real Property and used in the ownership, operation
and maintenance of the Real Property, including without limitation the items
described in Exhibit A attached hereto and (b) all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Real Property, internal analyses, marketing information regarding the marketing
of the Property for sale, submissions relating to Seller’s obtaining of
corporate authorization, attorney and accountant work product, and
attorney-client privileged documents), relating to the Real Property (herein
collectively called the “Personal Property”), to have and to hold, all and
singular, the Personal Property unto Buyer forever.

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller except as expressly set forth in the Sale Agreement
and the documents executed in connection therewith.

If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.





D-1










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

___________________________________________, a ______________________

By:    

Name:    

Title:    





D-2










--------------------------------------------------------------------------------










EXHIBIT E

FORM OF ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of the        day of
                         , 20    by and between
___________________________________________, a ______________________
(“Assignor”) and                          , a
                          (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                         , 20    , by and between Assignor and Assignee,
Assignor agreed to sell to Assignee certain real property, and the improvements
located thereon (“Property”) as more particularly described in the Sale
Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases from and after the date of such assignment, and that
Assignor and Assignee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment.  Assignor hereby assigns, sets over and transfers to Assignee all of
its right, title and interest in, to and under the leases (“Leases”) with the
tenants of the Property identified on Exhibit A attached hereto and incorporated
herein by this reference.

2.

Assumption.  Assignee hereby assumes all liabilities and obligations of Assignor
under the Leases arising or accruing after the date hereof.

3.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of ________________ and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.





E-1










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

___________________________________________, a ______________________

By:    

Name:    

Title:    

ASSIGNEE:

___________________________________________, a ______________________

By:    

Name:    

Title:    





E-2










--------------------------------------------------------------------------------










EXHIBIT F

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (“Assignment”), is made as of the
       day of                          , 20    by and between
___________________________________________, a ______________________
(“Assignor”) and                          , a
                          (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                        , 20    , by and between Assignor and Assignee, Assignor
agreed to sell to Assignee certain real property, and the improvements located
thereon (“Property”) as more particularly described in the Sale Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignee shall assume
all of the obligations of Assignor under such intangible property from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Contracts and Licenses and Permits.  Assignor hereby assigns, sets
over and transfers to Assignee all of its right, title and interest, if any, in,
to and under (if and to the extent assignable by Assignor without expense to
Assignor), (a) all service, supply, maintenance and utility agreements, all
equipment leases, and all other contracts, subcontracts and agreements relating
to the Real Property and the Personal Property, all of which are listed in
Exhibit A attached hereto and incorporated herein by this reference (herein
collectively called the “Contracts”), (b) to the extent that the same are in
effect as of the date hereof, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Property
(excluding Seller’s right to the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Communities LLC not related exclusively to the Property,
any and all websites maintained by Seller or Seller’s property manager with
respect to the Property and any and all telephone numbers maintained by Seller
or Seller’s property manager and not used exclusively in connection with the
operation of the Property) (herein collectively called the “Licenses and
Permits”) and (c) any and all warranties and guarantees relating to the Property
(“Warranties”).

2.

Assumption.  Assignee hereby assumes and takes responsibility for all damages,
losses, costs, claims, liabilities, expenses, demands, and obligations of any
kind or nature whatsoever attributable to the Contracts, the Licenses and
Permits and the Warranties arising or accruing after the date hereof.

3.

Covenants.  If and to the extent that any retail installment sale contracts for
homes being assigned under this Assignment are not “servicer released” as of the
date hereof, Assignor hereby covenants to use reasonable efforts to cause such
contracts to be servicer released within sixty (60) days after the date hereof
and, in any event, Assignor shall promptly upon receipt thereof remit to Buyer
any net revenue received by Assignor under such contracts attributable to the
period of time from and after the date hereof.





F-1










--------------------------------------------------------------------------------










4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of ____________________ and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.

5.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

6.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

___________________________________________, a ______________________

By:    

Name:    

Title:    

ASSIGNEE:

___________________________________________, a ______________________

By:    

Name:    

Title:    





F-2










--------------------------------------------------------------------------------










EXHIBIT G

FORM OF NOTICE TO TENANTS

Date

Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]

Ladies and Gentlemen:

You are hereby notified as follows:

1.

That as of the date hereof, _______________________ has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to                          (the “New Owner”).

2.

Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:

____________________________

____________________________

____________________________

____________________________

3.

Your security deposit, if any, has been transferred to the New Owner and as such
the New Owner shall be responsible for holding the same in accordance with the
terms of your lease.

Sincerely,

___________________________________________, a ______________________

By:    





G- 1










--------------------------------------------------------------------------------










EXHIBIT H

FORM OF FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S.  tax purposes (including Section 1445 of the Code), the owner
of a disregarded entity (which holds legal title to a U.S.  real property
interest under local law) will be the transferor of the property and not the
disregarded entity.  To inform the transferee that withholding of tax is not
required upon the disposition of a United States real property interest by
___________________________________________, a ______________________
(“Seller”), the undersigned hereby certifies the following on behalf of Seller:

1.

Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

2.

Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of
the Income Tax Regulations.

3.

Seller’s U.S.  employer tax identification number is __________; and

4.

Seller’s office address is ____________________________________________.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

The undersigned declares that she/he has examined this certification and to the
best of her/his knowledge and belief it is true, correct and complete, and
she/he further declares that she/he has authority to sign this document on
behalf of Seller.

Dated:                             , 20    .

___________________________________________, a ______________________

By:    

Name:    

Title:    





H-1










--------------------------------------------------------------------------------










STATE OF __________

§

§

COUNTY OF _________

§

This instrument was acknowledged before me on                          , 20    
by

, a

         of            a            on behalf of said company.

Notary Public, State of _____________

MY COMMISSION EXPIRES:

______________________





H-2










--------------------------------------------------------------------------------










EXHIBIT  I




SURVEY DESCRIPTIONS







Broadmore MHC:




That certain survey dated July 27, 2007, prepared by Randall Miller &
Associates, Inc., coordinated by International Land Services, Inc., identified
as Job No. 07-04-023:081.




Forest Creek MHC:




That certain survey dated July 30, 2007, prepared by Nederveld, coordinated by
International Land Services, Inc., identified as Job No. 07-04-023:082.




Highland MHC:




That certain survey dated July 20, 2007, prepared by Nederveld, coordinated by
International Land Services, Inc., identified as Job No. 07-04-023:083.




Oak Ridge MHC:


That certain survey dated July 20, 2007, prepared by Nederveld, coordinated by
International Land Services, Inc., identified as Job No. 07-04-023:084.




Twin Pines MHC:




That certain survey dated July 30, 2007, prepared by Nederveld, coordinated by
International Land Services, Inc., identified as Job No. 07-04-023:085.




Birchwood Farms MHC:




That certain survey dated July 20, 2007, prepared by Nederveld, coordinated by
International Land Services, Inc., identified as Job No. 07-04-023:115.




Gregory Courts MHC:




That certain survey dated July 30, 2007, prepared by Hardie Surveying Services,
coordinated by MKAssociates, LLC, identified as Project No. 1046-07-1264: 106.




Sunnyside MHC:




That certain survey dated May 16, 2007, revised July 30, 2007, prepared by
Hardie Surveying Services, coordinated by MKAssociates, LLC, identified as
Project No. 1046-07-1264: 115.




Valley View Danboro MHC:








I - 1










--------------------------------------------------------------------------------










That certain survey dated May 22, 2007, revised July 27, 2007, prepared by
Hardie Surveying Services, coordinated by MKAssociates, LLC, identified as
Project No. 1046-07-1264: 116.




Valley View MHC in Honey Brook:




That certain survey dated May 16, 2007, revised July 30, 2007, prepared by
Hardie Surveying Services, coordinated by MKAssociates, LLC, identified as
Project No. 1046-07-1264: 119.











I - 2










--------------------------------------------------------------------------------










EXHIBIT J

INTENTIONALLY OMITTED











J - 1










--------------------------------------------------------------------------------










EXHIBIT K

CONFIDENTIALITY AGREEMENT

[On File]





K - 1










--------------------------------------------------------------------------------










EXHIBIT L

ACCESS AGREEMENT

[On File]





L - 1










--------------------------------------------------------------------------------










EXHIBIT M

INTENTIONALLY OMITTED




















M - 1










--------------------------------------------------------------------------------










EXHIBIT N

FORM OF NOTICE TO VENDORS

Date

Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]

Reference is made to an agreement with respect to the furnishing by you of
certain services at the captioned property.

Effective this date, the new owner of the property is
___________________________.  You should direct all bills, notices and other
communications to                     .

Very truly yours,

SELLER

By:

Name:

Title:





N - 1










--------------------------------------------------------------------------------










EXHIBIT O

OTHER SECTION 5.2 PRORATIONS

None.





O - 1










--------------------------------------------------------------------------------










EXHIBIT P

HOMES




As of December 10, 2012




COMMUNITY NAME

LOT#

STATE

SERIAL NUMBER

MODEL YEAR

MANUFACTURE

BOX SIZE

BROADMORE  

114R    

IN

INFL555A10944-HP13

2005

Fleetwood

16 x 76

BROADMORE  

115R    

IN

11249680

1996

Redman

16 x 72

BROADMORE  

116R    

IN

INFL355A10023BM13

2004

Fleetwood

16 x 76

BROADMORE  

119R    

IN

INFL3455A10024BM13

2004

Fleetwood

16 x 76

BROADMORE  

121R    

IN

INFL355A10025BM13

2004

Fleetwood

16 x 76

BROADMORE  

123R    

IN

INFL555A11173-HP13

2005

Fleetwood

16 x 76

BROADMORE  

126R    

IN

210F600487AB000HK

2006

Dutch

28 x 48

BROADMORE  

128R    

IN

INFL455A10854-HP13

2005

Fleetwood

16 x 76

BROADMORE  

129R    

IN

CIN103365W

2006

Champion

16 x 76

BROADMORE  

133R    

IN

infl455a10026BM13

2004

Fleetwood

16 x 76

BROADMORE  

134R    

IN

11255244

1998

Redman

16 x 76

BROADMORE  

138R    

IN

INFL555A11171HP13

2005

Fleetwood

16 x 76

BROADMORE  

141R    

IN

INFL555A11172-HP13

2005

Fleetwood

16 x 76

BROADMORE  

143R    

IN

CIN103366W  (TITLE TO BE RECEIVED POST-CLOSE)

2006

Champion

16 x 76

BROADMORE  

147R    

IN

CIN103367W

2006

Champion

16 x 76

BROADMORE  

151R    

IN

INFL555A10945-HP13

2005

Fleetwood

16 x 76

BROADMORE  

158R    

IN

210F600478AB000HK

2006

Dutch

28 x 44

BROADMORE  

162R    

IN

INFLL76A0124AU

1990

Fleetwood

14 x 66

BROADMORE  

164R    

IN

M286647AB

1999

Schult

28 x 64

BROADMORE  

177R    

IN

11248764

1995

Redman

24 x 64

BROADMORE  

179R    

IN

INFL555A10946-HP13

2005

Fleetwood

16 x 76

BROADMORE  

184R    

IN

112B4487

1995

Redman

28 x 56

BROADMORE  

185R    

IN

INFL455A10855HP13

2005

Fleetwood

16 x 76

BROADMORE  

187R    

IN

INFLV55A71694BD13  (TITLE TO BE RECEIVED POST-CLOSE)

1998

Fleetwood

14 x 76

BROADMORE  

338R    

IN

11241899

1992

Redman

16 x 76

BROADMORE  

408R    

IN

HH4111INAB2     (TITLE TO BE RECEIVED POST-CLOSE)

1998

HART

28 x 56

BROADMORE  

417R    

IN

137B8432

1998

Redman

24 x 48

BROADMORE  

421R    

IN

210F600486AB000HK

2006

Dutch

28 x 48

BROADMORE  

422R    

IN

137C1618

2000

Redman

28 x 48

BROADMORE  

440R    

IN

137C2703

2001

Redman

28 x 64

BROADMORE  

454R    

IN

INFL555A/B11430HP13

2006

Fleetwood

28 x 48

BROADMORE  

455R    

IN

D2-38-0740-NAB

2001

Skyline

32 x 72

BROADMORE  

457R    

IN

DHIN34544D

2002

Dutch

26 x 56

BROADMORE  

459R    

IN

MY99109066K

1999

Fairmont

16 x 76

BROADMORE  

460R    

IN

11260547

2000

Redman

14 x 70

BROADMORE  

461R    

IN

021-013516A-000-H

2006

Champion

16 x 76

BROADMORE  

462R    

IN

11254944

1998

Redman

16 x 76

BROADMORE  

464R    

IN

CIN103377W

2006

Champion

16 x 76

BROADMORE  

467R    

IN

infl455a10027BM13

2004

Fleetwood

16 x 76

BROADMORE  

468R    

IN

CIN103376W

2006

Champion

16 x 76

BROADMORE  

471R    

IN

PAT22416TN

1998

Patriot

16 x 76

BROADMORE  

491R    

IN

VP3673ABIN

1997

Victorian

28 x 56

BROADMORE  

496R    

IN

INFL555A11234HP13

2005

Fleetwood

16 x 76

BROADMORE  

498R    

IN

INFL555A11235HP13

2005

Fleetwood

16 x 76

BROADMORE  

499R    

IN

11258074

1999

Redman

14 x 70

BROADMORE  

500R    

IN

PAT22835IN

1999

Patriot

16 x 76

BROADMORE  

502R    

IN

01828N

2000

Not Applicable

16 x 80

BROADMORE  

503R    

IN

11265187

2002

Redman

16 x 80

BROADMORE  

504R    

IN

INFL555A11236HP13

2005

Fleetwood

16 x 76

BROADMORE  

507R    

IN

INFL555A11237HP13

2005

Fleetwood

16 x 76

BROADMORE  

514R    

IN

CV890ABIN         (TITLE TO BE RECEIVED POST-CLOSE)

1999

Patriot

28 x 48

BROADMORE  

520R    

IN

INFL455A10856-HP13

2005

Fleetwood

16 x 76

BROADMORE  

522R    

IN

INFL455A10857-HP13

2005

Fleetwood

16 x 76

BROADMORE  

523R    

IN

11259020

1999

Patriot

16 x 76

BROADMORE  

538R    

IN

INFL455A10858-HP13

2005

Fleetwood

16 x 76

BROADMORE  

539R    

IN

02848N

1999

Champion

16 x 72

BROADMORE  

547R    

IN

210F600479AB000HK

2006

Champion

28 x 44

BROADMORE  

550R    

IN

INFL455A10859-HP13

2005

Fleetwood

16 x 76

BROADMORE  

552R    

IN

11266137

2003

Redman

16 x 80

BROADMORE  

573R    

IN

137B9300

1998

Redman

28 x 52

BROADMORE  

746R    

IN

11253441

1997

Redman

16 x 76

FOREST CREEK  

001R    

IN

112B5847

1996

Redman

28 x 64

FOREST CREEK  

008R    

IN

137C0287

1999

Redman

28 x 64

FOREST CREEK  

012R    

IN

INFL555A/B11436HP13

2006

Fleetwood

28 x 52

FOREST CREEK  

017R    

IN

INFL555A11181HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

022R    

IN

INFL555A10976-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

023R    

IN

210F600477AB000HK

2006

Dutch

28 x 44

FOREST CREEK  

033R    

IN

INFL455A10840-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

034R    

IN

INFL455A10841-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

037R    

IN

INFL555A11391HP13

2006

Fleetwood

16 x 76

FOREST CREEK  

038R    

IN

11250143

1996

Redman

14 x 70

FOREST CREEK  

045R    

IN

210F600975AB000HK

2007

Dutch

28 x 44

FOREST CREEK  

049R    

IN

INFL555A11178-HP13

2005

Fleetwood

16 x 76

FOREST CREEK  

050R    

IN

CIN103380W

2006

Champion

16 x 76

FOREST CREEK  

054R    

IN

CIN103362W

2006

Champion

16 x 76

FOREST CREEK  

056R    

IN

11265189

2002

Redman

16 x 80

FOREST CREEK  

058R    

IN

INFL555A11392HP13

2006

Fleetwood

16 x 76

FOREST CREEK  

059R    

IN

INFL555A11393HP13

2006

Fleetwood

16 x 76

FOREST CREEK  

061R    

IN

VP1637ABIN

1996

Patriot

28 x 52

FOREST CREEK  

062R    

IN

INFLS76A09609AU13  (TITLE TO BE RECEIVED POST-CLOSE)

1996

Fleetwood

16 x 76

FOREST CREEK  

064R    

IN

112B1889            (TITLE TO BE RECEIVED POST-CLOSE)

1993

Redman

14 x 70

FOREST CREEK  

065R    

IN

DHIN34201D

2001

Dutch

16 x 72

FOREST CREEK  

072R    

IN

CIN103363W

2006

Champion

16 x 76

FOREST CREEK  

074R    

IN

CIN103364W      (TITLE TO BE RECEIVED POST-CLOSE)

2006

Champion

16 x 76

FOREST CREEK  

077R    

IN

INFL555A10959-HP13

2005

Fleetwood

16 x 76

FOREST CREEK  

089R    

IN

11251102

1996

Redman

24 x 48

FOREST CREEK  

091R    

IN

INFL555A10960-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

094R    

IN

INFL455AB10144RF13

2004

Fleetwood

28 x 44

FOREST CREEK  

097R    

IN

INFL555A/B11415HP13

2006

Fleetwood

28 x 44

FOREST CREEK  

105R    

IN

AC-F9-31-0470-N-AB

2001

Skyline

28 x 56

FOREST CREEK  

107R    

IN

11250604

1996

Redman

24 x 52

FOREST CREEK  

110R    

IN

INFL555A/B11416HP13

2006

Fleetwood

28 x 44

FOREST CREEK  

111R    

IN

11253912

1997

Redman

28 x 48

FOREST CREEK  

119R    

IN

MY99A9287ABW

1999

Fairmont

28 x 60

FOREST CREEK  

121R    

IN

137B7214

1997

Redman

26 x 56

FOREST CREEK  

124R    

IN

CIN103381w

2006

Champion

16 x 76

FOREST CREEK  

125R    

IN

INFL555A11179-HP13

2005

Fleetwood

16 x 76

FOREST CREEK  

127R    

IN

43310192Z

1990

Skyline

14 x 70

FOREST CREEK  

128R    

IN

VP4731ABIN

1998

Victorian

28 x 56

FOREST CREEK  

135R    

IN

INFL455AB10145RF13

2004

Fleetwood

28 x 44

FOREST CREEK  

136R    

IN

210F600476AB000HK

2006

Dutch

28 x 44

FOREST CREEK  

141R    

IN

210F600474AB000HK

2006

Dutch

28 x 44

FOREST CREEK  

142R    

IN

137B7913

1997

Redman

28 x 52

FOREST CREEK  

144R    

IN

112B2787

1993

Redman

16 x 76

FOREST CREEK  

145R    

IN

INFL555aB11180-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

147R    

IN

137B9559

1998

Redman

28 x 48

FOREST CREEK  

148R    

IN

HH3535INAB2

1998

HART

28 x 56

FOREST CREEK  

150R    

IN

INFL455AB10142RF13

2004

Fleetwood

28 x 44

FOREST CREEK  

151R    

IN

18591

1997

Dutch

26 x 44

FOREST CREEK  

155R    

IN

VP5318ABIN        (TITLE TO BE RECEIVED POST-CLOSE)

1998

Patriot

26 x 56

FOREST CREEK  

157R    

IN

NFL555Ab10961-HP13

2005

Fleetwood

28 x 44

FOREST CREEK  

158R    

IN

HH3444INAB2

1998

Not Applicable

28 x 56

FOREST CREEK  

163R    

IN

1HP98688

1998

Holly Park

14 x 70

FOREST CREEK  

167R    

IN

FHM106457M

2001

Fortune Homes

24 x 40

HIGHLAND  

021R    

IN

CIN103356w

2006

Champion

16 x 66

HIGHLAND  

024R    

IN

INFL555Ab10975-HP13

2005

Fleetwood

28 x 44

HIGHLAND  

042R    

IN

A9421065L

1999

Skyline

16 x 68

HIGHLAND  

048R    

IN

INFL555AB11238HP13

2005

Fleetwood

28 x 44

HIGHLAND  

051R    

IN

M0120031

1986

Not Applicable

14 x 68

HIGHLAND  

067R    

IN

210F600455AB         (TITLE TO BE RECEIVED POST-CLOSE)

2006

Champion

26 x 48

HIGHLAND  

074R    

IN

infl555ab11417hp13

2006

Fleetwood

28 x 44

HIGHLAND  

083R    

IN

INFL555A11233HP13

2005

Fleetwood

16 x 76

HIGHLAND  

084R    

IN

INFL555A11232HP13

2005

Fleetwood

16 x 76

HIGHLAND  

098R    

IN

infl555a11388hp13

2006

Fleetwood

16 x 76

HIGHLAND  

104R    

IN

210F600481AB-000-H-K

2006

Dutch

28 x 44

HIGHLAND  

107R    

IN

11324

1988

Patriot

14 x 70

HIGHLAND  

110R    

IN

INFLS55AB01493LP13

1995

Fleetwood

28 x 64

HIGHLAND  

121R    

IN

M0341111

2001

Not Applicable

16 x 72

HIGHLAND  

122R    

IN

8D421250I

1996

Skyline

16 x 70

HIGHLAND  

124R    

IN

MVIN324364IND

1988

Patriot

28 x 48

HIGHLAND  

129R    

IN

11860

1989

Patriot

16 x 70

HIGHLAND  

130R    

IN

FH100251

1995

Not Applicable

16 x 76

HIGHLAND  

135R    

IN

11243959

1993

Redman

14 x 70

HIGHLAND  

148R    

IN

11247948            (TITLE TO BE RECEIVED POST-CLOSE)

1995

Redman

14 x 70

HIGHLAND  

156R    

IN

12501AB

1989

Patriot

28 x 44

HIGHLAND  

161R    

IN

CIN103371W

2006

Champion

16 x 76

HIGHLAND  

162R    

IN

infl555a11394hp13

2006

Fleetwood

16 x 76

HIGHLAND  

163R    

IN

INFL555A11389HP13

2006

Fleetwood

16 x 76

HIGHLAND  

174R    

IN

infl355a10016BM13

2004

Fleetwood

16 x 76

HIGHLAND  

177R    

IN

CIN103370W

2006

Champion

16 x 76

HIGHLAND  

178R    

IN

INFL655A12444-HP13

2007

Fleetwood

16 x 76

HIGHLAND  

179R    

IN

INFL655A12445-HP13

2007

Fleetwood

16 x 76

HIGHLAND  

184R    

IN

INFL455A10833-HP13

2005

Fleetwood

16 x 76

HIGHLAND  

191R    

IN

MO278661

1997

Mansion

16 x 76

HIGHLAND  

204R    

IN

INFL455A10834-HP13

2005

Fleetwood

16 x 76

HIGHLAND  

210R    

IN

PAT22195IN

1998

Patriot

16 x 76

HIGHLAND  

213R    

IN

INFL355A10017BM13

2004

Fleetwood

16 x 76

HIGHLAND  

214R    

IN

MY99109429AB

1999

Century

28 x 60

HIGHLAND  

220R    

IN

MY00111933K

2000

Fairmont

16 x 76

HIGHLAND  

223R    

IN

11251924

1996

Redman

16 x 76

HIGHLAND  

225R    

IN

MO341181

2001

Redman

14 x 66

HIGHLAND  

228R    

IN

112B2788

1993

Redman

16 x 76

HIGHLAND  

231R    

IN

CIN103372w

2006

Champion

16 x 76

HIGHLAND  

234R    

IN

210F600482AB000HK

2006

Dutch

28 x 44

HIGHLAND  

235R    

IN

9p420637nab

2001

Skyline

24 x 56

HIGHLAND  

236R    

IN

my9742400abf

1997

Fairmont

28 x 64

OAK RIDGE  

003R    

IN

137C3211

2001

Redman

28 x 56

OAK RIDGE  

005R    

IN

100145T

1999

Commodore

28 x 64

OAK RIDGE  

007R    

IN

11235533AB        (BOND ONLY – NO TITLE WILL BE RECEIVED)

1989

Redman

28 x 56

OAK RIDGE  

016R    

IN

112M5632

1990

Redman

28 x 56

OAK RIDGE  

022R    

IN

INFL555Ab10842-HP13

2005

Fleetwood

28 x 44

OAK RIDGE  

023R    

IN

INFL355A10018BM13

2004

Fleetwood

16 x 76

OAK RIDGE  

029R    

IN

12913

1989

Patriot

14 x 70

OAK RIDGE  

033R    

IN

INFL455A10836-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

034R    

IN

INFL355A10019BM13

2004

Fleetwood

16 x 76

OAK RIDGE  

037R    

IN

INFL555A10973-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

038R    

IN

INFL455A10835-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

044R    

IN

CIN103368W

2006

Champion

16 x 76

OAK RIDGE  

049R    

IN

112A7622

1989

Redman

14 x 70

OAK RIDGE  

050R    

IN

PAT22356IN

1998

Patriot

16 x 76

OAK RIDGE  

051R    

IN

INFL355A10020BM13

2004

Fleetwood

16 x 76

OAK RIDGE  

055R    

IN

INFLL76A00751AU

1990

Redman

14 x 54

OAK RIDGE  

059R    

IN

11266156

2003

Redman

16 x 80

OAK RIDGE  

065R    

IN

INFL555A11399HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

066R    

IN

INFL455A10706HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

067R    

IN

021-013510A-000-H

2006

Champion

16 x 76

OAK RIDGE  

070R    

IN

infl355a10021BM13

2004

Fleetwood

16 x 76

OAK RIDGE  

077R    

IN

CIN103369W

2006

Champion

16 x 76

OAK RIDGE  

086R    

IN

17224

1994

Patriot

16 x 72

OAK RIDGE  

090R    

IN

INFL555A11397HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

091R    

IN

infl355a10022BM13

2004

Fleetwood

16 x 76

OAK RIDGE  

092R    

IN

11239138

1991

Redman

28 x 48

OAK RIDGE  

095R    

IN

INFL555A11396HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

102R    

IN

25595d

2000

Dutch

16 x 76

OAK RIDGE  

104R    

IN

INFL555A10974-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

107R    

IN

INFL555A11186-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

108R    

IN

11258846

1999

Redman

14 x 70

OAK RIDGE  

109R    

IN

11237610

1991

Redman

14 x 70

OAK RIDGE  

110R    

IN

INFL555A11395HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

111R    

IN

INFL455A10862-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

113R    

IN

9P420944M

2000

Skyline

16 x 76

OAK RIDGE  

116R    

IN

INFL455A10838-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

117R    

IN

INFL455A10860-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

118R    

IN

INFL555Ab10977-HP13

2005

Fleetwood

28 x 44

OAK RIDGE  

119R    

IN

13219

1990

Patriot

14 x 70

OAK RIDGE  

123R    

IN

11243708            (BOND ONLY – NO TITLE WILL BE RECEIVED)

1993

Not Applicable

14 x 76

OAK RIDGE  

129R    

IN

INFL655A12446-HP13

2007

Fleetwood

16 x 76

OAK RIDGE  

130R    

IN

INFL555A11400HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

131R    

IN

INFL555A11398HP13

2006

Fleetwood

16 x 76

OAK RIDGE  

140R    

IN

INFL555A11187-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

152R    

IN

11242906

1994

Redman

14 x 70

OAK RIDGE  

157R    

IN

INFL455A10837-HP13

2005

Fleetwood

16 x 76

OAK RIDGE  

158R    

IN

INFL555A10990-HP13

2004

Fleetwood

16 x 70

OAK RIDGE  

162R    

IN

INFL555A11184-HP13

2005

Fleetwood

16 x 66

OAK RIDGE  

168R    

IN

INFL555A11220HP13

2005

Fleetwood

16 x 66

OAK RIDGE  

172R    

IN

15222AB

1992

Patriot

28 x 52

OAK RIDGE  

187R    

IN

112A9595

1990

Redman

28 x 60

OAK RIDGE  

191R    

IN

112A9463

1990

Redman

28 x 56

OAK RIDGE  

194R    

IN

210F600978AB000HK

2007

Dutch

28 x 44

OAK RIDGE  

203R    

IN

137C0230            (TITLE TO BE RECEIVED POST-CLOSE)

1999

Redman

28 x 48

OAK RIDGE  

204R    

IN

NFL555Ab10843-HP13

2005

Fleetwood

28 x 44

OAK RIDGE  

211R    

IN

112M5884

1990

Redman

28 x 52

OAK RIDGE  

212R    

IN

INFL555AB11420HP13

2006

Fleetwood

28 x 44

TWIN PINES  

B715R   

IN

INFL555A10992-HP13

2005

Fleetwood

16 x 70

TWIN PINES  

B809R   

IN

INFL555A10991-HP13

2004

Fleetwood

16 x 70

TWIN PINES  

C911R   

IN

CIN103355W

2006

Champion

16 x 66

TWIN PINES  

G701R   

IN

11262440

2001

Redman

14 x 72

TWIN PINES  

G707R   

IN

kyfl545ab07280hp13

2006

Fleetwood

24 x 48

TWIN PINES  

G710R   

IN

9R420772J

1997

Skyline

14 x 66

TWIN PINES  

G712R   

IN

INFL555A11374HP13

2006

Fleetwood

16 x 70

TWIN PINES  

G717R   

IN

NU37733A

1996

Commodore

14 x 66

TWIN PINES  

G718R   

IN

MY98107218

1998

Fairmont

16 x 76

TWIN PINES  

G720R   

IN

INFL555A11223HP13

2005

Fleetwood

16 x 76

TWIN PINES  

G806R   

IN

11250261

1996

Redman

16 x 76

TWIN PINES  

G812R   

IN

INFL455A10866-HP13

2005

Fleetwood

16 x 76

TWIN PINES  

G814R   

IN

11265178

2002

Redman

16 x 80

TWIN PINES  

H003R   

IN

04320761K

1977

Buddy

12 x 52

TWIN PINES  

H009R   

IN

FHMI04996N

2000

Champion

20 x 60

TWIN PINES  

H809R   

IN

04320862K

1977

Buddy

12 x 60

TWIN PINES  

H904R   

IN

CIN103354W

2006

Champion

16 x 66

TWIN PINES  

H905R   

IN

04320736K

1977

Buddy

12 x 52

BIRCHWOOD FARMS  

004R    

MI

STICK BUILT HOME

NOT APPLICABLE

Not Applicable

32 x 48

BIRCHWOOD FARMS  

005R    

MI

INFLP76AB06664LP

1993

Fleetwood

28 x 56

BIRCHWOOD FARMS  

010R    

MI

INFL555AB11549HP13

2006

Fleetwood

28 x 44

BIRCHWOOD FARMS  

029R    

MI

INFL455AB10781-HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

038R    

MI

INFL455A10782-HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

039R    

MI

INFL555AB11551HP13

2006

Fleetwood

28 x 44

BIRCHWOOD FARMS  

056R    

MI

112B4380

1994

Redman

28 x 52

BIRCHWOOD FARMS  

061R    

MI

1401

1993

Dutch

28 x 60

BIRCHWOOD FARMS  

070R    

MI

MY98106298K

1997

Fairmont

16 x 80

BIRCHWOOD FARMS  

075R    

MI

infl555a11547hp13

2006

Fleetwood

28 x 44

BIRCHWOOD FARMS  

083R    

MI

MO256612

1995

Mansion

28 x 48

BIRCHWOOD FARMS  

084R    

MI

INFL455A/B10783HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

085R    

MI

5349Z                  (TITLE TO BE RECEIVED POST-CLOSE)

1994

Dutch

28 x 66

BIRCHWOOD FARMS  

088R    

MI

INFL555A10940-HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

089R    

MI

INFL555AB11546HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

094R    

MI

INFL555AB11630HP13

2006

Fleetwood

28 x 44

BIRCHWOOD FARMS  

100R    

MI

INFL555Ab10942-HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

101R    

MI

INFL555Ab10941-HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

102R    

MI

137B6686

1996

Redman

28 x 52

BIRCHWOOD FARMS  

118R    

MI

MO270222

1995

Mansion

28 x 44

BIRCHWOOD FARMS  

119R    

MI

11257794

1998

Redman

16 x 72

BIRCHWOOD FARMS  

131R    

MI

INFL4558AB10784HP13

2005

Fleetwood

28 x 44

BIRCHWOOD FARMS  

132R    

MI

M0275022

1996

Mansion

28 x 44

BIRCHWOOD FARMS  

141R    

MI

MY9697898K

1995

Century

14 x 76

GREGORY COURTS  

01O     

PA

#2N11-0571-ABK     (BOND ONLY – NO TITLE WILL BE RECEIVED)

1998

Skyline

24 x 40

GREGORY COURTS  

34R     

PA

PAFL522A53508-HP13

2006

Fleetwood

14 x 66

SUNNYSIDE  

03R     

PA

122000HA000591AB   (TITLE TO BE RECEIVED POST-CLOSE)

2011

Redman

24 x 40

SUNNYSIDE  

53R     

PA

GP39123AB

1994

EMC

24 x 44

VV DANBORO  

047R    

PA

31110681ABX

1988

Skyline

24 x 40

VV HONEYBROOK  

005R    

PA

2G110928HAB

1995

Skyline

26 x 52

VV HONEYBROOK  

016R    

PA

33110782F

1993

Skyline

14 x 70

VV HONEYBROOK  

021R    

PA

60111075X

1988

Skyline

14 x 66

VV HONEYBROOK  

022R    

PA

5K110541I

1995

Skyline

14 x 48

VV HONEYBROOK  

028R    

PA

18110269V

1986

Skyline

14 x 52

VV HONEYBROOK  

073R    

PA

pafl522ab53471bh13

2006

Fleetwood

28 x 56

VV HONEYBROOK  

084R    

PA

122000H047164A

2008

Redman

14 x 66

VV HONEYBROOK  

086R    

PA

31110675ABW

1987

Skyline

28 x 44

VV HONEYBROOK  

113R    

PA

VAFL519A61809-HP13

2006

Fleetwood

14 x 66

VV HONEYBROOK  

114R    

PA

PAFL522A53476HP13

2006

Fleetwood

14 x 66

VV HONEYBROOK  

121R    

PA

31110786A           (BOND ONLY – NO TITLE WILL BE RECEIVED)

1990

Skyline

28 x 48

VV HONEYBROOK  

123R    

PA

pafl522a53531hp13

2006

Fleetwood

14 x 56

VV HONEYBROOK  

131R    

PA

PAFL522AB53537AP13

2006

Fleetwood

28 x 52

VV HONEYBROOK  

132R    

PA

2G110769FB

1993

Skyline

28 x 48

VV HONEYBROOK  

154R    

PA

pafl522ab53470bh13

2006

Fleetwood

28 x 56

VV HONEYBROOK  

177R    

PA

ER-01353

2009

Eagle River

14 x 66

VV HONEYBROOK  

180R    

PA

49110521N          (TITLE TO BE RECEIVED POST-CLOSE)

2001

Skyline

14 x 70

VV HONEYBROOK  

181R    

PA

PAFL522AB53459HP13

2005

Fleetwood

28 x 48














P-21










--------------------------------------------------------------------------------










EXHIBIT Q

NOTES

(On File)





R-1










--------------------------------------------------------------------------------










EXHIBIT S

ADDITIONAL HOMES

None





S-1










--------------------------------------------------------------------------------










EXHIBIT T

INDEMNITY

BUYER’S INDEMNIFICATION

, a

 (“Buyer”), makes this Buyer’s Indemnification in favor of         , a Delaware
limited liability company and its affiliates and related parties (collectively,
the “Seller Parties”).  For good and valuable consideration, Buyer hereby agrees
to protect, defend, release, indemnify and hold harmless the Seller Parties from
any Losses (defined below) imposed on, incurred by, or asserted against any of
the Seller Parties, directly or indirectly, arising out of or in connection with
the manufactured homes for which a certificate of title was not delivered to
Buyer at Closing (as such term is defined in the Purchase and Sale Agreement
dated as of     , 20   between Buyer and        (including those manufactured
homes listed on Schedule 1 attached hereto) and any incidents occurring in, on,
under or around such homes after the date of the Closing.  The term “Losses”
shall mean any claims, suits, liabilities, actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, and amounts paid in settlement of whatever kind including
attorneys’ fees and all other costs of defense.

, a

By:

Name:   

Title:     


Date:           , 20  





T-1










--------------------------------------------------------------------------------










SCHEDULE 1 TO EXHIBIT T

List of Homes





T-2










--------------------------------------------------------------------------------










EXHIBIT U

FORM OF ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS

THIS ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS (“Assignment”) is made as of the
       day of       , 20   by and among ENSPIRE FINANCE LLC, a Delaware limited
liability company, ARC DEALERSHIP LLC, a Delaware limited liability company, and
      , a Delaware limited liability company (“    ”) (each of the foregoing may
be individually referred to as an “Assignor”, and collectively as “Assignors”)
and       , a        (“Assignee”).

W I T N E S S E T H:

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                         , 200    , by and between       , a        (“Seller”)
and Assignee, Seller agreed to sell to Assignee certain real property, and the
improvements located thereon (the “Community”) as more particularly described in
the Sale Agreement; and

WHEREAS, certain residents of the Community may have delivered so-called
Supplemental Agreements or similar agreements (collectively, the “Supplemental
Agreements”) to one or more of the Assignors pursuant to which any such resident
agrees to pay certain liquidated damages to Assignor in the event such resident
does not maintain its home in the Community; and

WHEREAS, Assignor desires to assign its rights, title and interest under the
Supplemental Agreements for the Community.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Supplemental Agreements.  Each Assignor hereby assigns, sets over
and transfers to each Assignee all right, title and interest of each respective
Assignor in, to and under (if and to the extent assignable by Assignor without
expense to Assignor) the Supplemental Agreements.

2.

Assumption.  Each Assignee hereby assumes and takes responsibility for all
damages, losses, costs, claims, liabilities, expenses, demands, and obligations
of any kind or nature whatsoever attributable to the Supplemental Agreements
arising or accruing after the date hereof.

3.

Affiliate Agreements.  Notwithstanding anything to the contrary contained in the
Sale Agreement and any of the other documents entered into and/or delivered in
connection with the transaction referred to in the Sale Agreement, no right,
title or interest in any Affiliate Agreement has been assigned, sold or
transferred in any manner to any Assignee or affiliate thereof and each Assignee
agrees, on behalf of itself and any affiliate, that any purported assignment of
such right, title or interest shall be null, void and of no force and effect.
 For purposes hereof, an “Affiliate Agreement” shall include any agreement,
written or oral, between or among one or more of the Assignors and/or any direct
or indirect affiliates or related parties of any Assignor.

4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transactions referred to in the Sale Agreements
and shall not be merged therein,





U-1










--------------------------------------------------------------------------------










shall be binding upon and inure to the benefit of the parties hereto, their
respective legal representatives, successors and assigns, shall be governed by
and construed in accordance with the laws of the State of        and may not be
modified or amended in any manner other than by a written agreement signed by
the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:

ARC DEALERSHIP LLC, a Delaware limited liability company

By:

Name:

Title:







ENSPIRE FINANCE LLC, a Delaware limited liability company

By:

Name:

Title:







, a Delaware limited liability company

By:

Name:

Title:







ASSIGNEE:

, a

    

By:

Name:

Title:





U-2










--------------------------------------------------------------------------------










EXHIBIT V

TITLE POLICIES

[see attached]





V-1










--------------------------------------------------------------------------------










EXHIBIT W

INTENTIONALLY OMITTED








W-1










--------------------------------------------------------------------------------







EXHIBIT X

FORM OF REPURCHASE OBLIGATION AGREEMENT

This Repurchase Obligation Agreement (this "ROA"), dated

, 2012 (the "Effective Date"), is by and between ARCPA PROPERTIES LLC, a
Delaware limited liability company ("ARCPA Properties"), ARCML06 LLC, a Delaware
limited liability company ("ARCML06"), ARC Dealership LLC, a Delaware limited
liability company ("Dealership"), Enspire Finance, LLC, a Delaware limited
liability company ("Enspire"), ARC Real Estate, LLC, a Delaware limited
liability company (“ARC Real Estate”), ARC Debt 5B LLC, a Delaware limited
liability company (“ARC Debt”), UMH PROPERTIES, INC., a Maryland corporation
("UMH"), and joined by 21st Mortgage Corporation, a Delaware corporation
("21st"), as to its acknowledgement of this ROA.

RECITALS

A.

ARCPA Properties and ARCML06 (collectively, "Seller") and UMH have entered into
that certain Purchase and Sale Agreement dated effective as of            (the
"Purchase Agreement") pursuant to which Seller is selling to UMH, and UMH is
purchasing from Seller all of Seller’s right, title and interest in and to the
Property, as defined in the Purchase Agreement (the "Property"), which Property
is comprised of those certain manufactured home communities referenced in
Exhibit A attached hereto and incorporated herein by this reference (the
“IN/MI/PA Communities”), for and in consideration and on the terms set forth in
the Purchase Agreement.

B.

Pursuant to the Purchase Agreement, Seller has agreed to cause Dealership and/or
Enspire (collectively, together with any affiliates of Dealership and/or
Enspire, referred to herein as "ARC") to assign to Buyer and Buyer has agreed to
assume certain obligations of ARC under the Manufactured Home Dealer Agreement
between Dealership, ARC Real Estate and ARC Debt  and 21st dated January 12,
2010, as amended by that certain First Amendment to Manufactured Home Dealer
Agreement dated March 8, 2012 (collectively, and as may be amended from time to
time, the "MHDA") and the Loan Purchase Agreement between Enspire, Dealership,
ARC Real Estate, ARC Debt and 21st dated September 24, 2010, as amended by that
certain First Amendment to Loan Purchase Agreement dated February 7, 2012
(collectively, and as may be amended from time to time, the "LPA") with respect
to the Recourse Notes (as such term is defined in the Purchase Agreement) that
are secured by liens on certain manufactured homes (each a "Home") located at
the Property (collectively, the "Assumed Obligations").

C.

UMH hereby agrees to assume the Assumed Obligations of ARC with respect to the
Recourse Notes secured by Homes located at the IN/MI/PA Communities, including
those specifically referenced on Exhibit B attached hereto (the "IN/MI/PA
Notes") and, accordingly, the IN/MI/PA Notes will continue to be owned by 21st.

AGREEMENT

NOW, THEREFORE, this ROA is made in consideration of the respective
representations, warranties, covenants and agreements contained in the Purchase
Agreement and each of the parties to this ROA agrees as follows:

1.1

Assignment of Assumed Obligations.  For the consideration as provided in the
Purchase Agreement, ARC hereby transfers, conveys and assigns to UMH, and UMH
hereby assumes and accepts





1







--------------------------------------------------------------------------------







from ARC, all of ARC’s right, title, interest and obligation in and to the
Assumed Obligations in connection with the IN/MI/PA Notes.

1.2

Assumed Obligations.  In connection with UMH's assumption of the Assumed
Obligations under this ROA, UMH agrees to the following:

(a)

Reserves.  UMH agrees, as of the Closing Date (as defined in the Purchase
Agreement), to fund to a reserve with 21st an amount equal to 20% of the then
unpaid aggregate principal balance of the IN/MI/PA Notes (the “Performance
Reserve Fund”) to secure the Assumed Obligations set forth herein.  21st shall
pay to UMH on a monthly basis interest on the funds on deposit in the
Performance Reserve Fund at a fixed rate of six and one half percent (6.5%).
 Such interest shall be paid as a deposit into the Reserve Fund.  Thereafter, on
a quarterly basis (as of the end of each calendar quarter period), UMH and 21st
shall perform a true-up of the then unpaid aggregate principal balance of the
PA/NY Notes and 21st shall refund the applicable amount, if any, necessary to
maintain 20% reserve ratio set forth above.  UMH hereby grants 21st a security
interest in the Performance Reserve Fund and any other property pledged by UMH
for the benefit of 21st under this ROA or any other agreements between UMH and
21st.  In addition to such other rights and remedies available to 21st with
respect to the IN/MI/PA Notes, 21st shall have a right to set-off against the
Performance Reserve Fund for any actual damages, losses or expenses that 21st
has incurred and are due and payable under the MHDA or LPA with respect to the
IN/MI/PA Notes.  

(b)

MHDA.  UMH agrees, as of the Closing Date, that UMH assumes any and all
liability of ARC under Paragraphs A(1), C(6), E, F, G, H, I and K of the MHDA
with respect to any Contract (as defined in the MHDA) that is a IN/MI/PA Note.

(c)

LPA.  UMH agrees, as of the Closing Date, that UMH assumes any and all liability
of ARC under Articles 1, 2.2, 3.1, 4, 6, 7, 8, 10 and 11 of the LPA with respect
to any Contract (as defined in the LPA) that is a IN/MI/PA Note.

(d)

Reference.  For the purpose of interpreting the assumption of liabilities set
forth herein, any reference in the MHDA to “Dealer” or “Guarantor” and any
reference in the LPA to “ARCD” or “Guarantor” shall mean UMH.

(e)

Indemnity.  From and after the Effective Date, UMH shall protect, defend,
indemnify and hold ARC, its parents, subsidiaries and affiliates and any of
their members, managers, officers, employees, representatives, agents,
successors and assigns (collectively, the “ARC Parties”), free and harmless from
and against any and all losses, liabilities, claims (including third party
claims), payments, costs, fees, expenses, damages, deficiencies, interest and
penalties (including, without limitation, reasonable attorney’s fees) suffered
or incurred by any of the ARC Parties in connection with or arising from any
IN/MI/PA Notes.  In furtherance of the foregoing, UMH agrees that, if, after
written demand from 21st, ARC repurchases any of the IN/MI/PA Notes, UMH shall
promptly upon written demand from ARC, purchase from ARC each such IN/MI/PA Note
for a purchase price equal to the amount paid by ARC to 21st for such IN/MI/PA
Note, together with reasonable costs and fees incurred by ARC in its repurchase
from 21st.  For purposes hereof, UMH’s obligations under the first two sentences
of this Section 1.2(e) will be referred to as the “Indemnity”.  Notwithstanding
the foregoing to the contrary, the Indemnity shall not apply to any IN/MI/PA
Notes, the origination of which, to the Knowledge of the ARC Parties, failed to
comply in all material respects with applicable federal, state and local laws,
rules and regulations governing the origination of the IN/MI/PA Notes and such
non-compliance gave rise to the Indemnity claim, unless any such non-compliance
issues are disclosed on Schedule 1 attached hereto.  As used in this Section,
the phrase “to the Knowledge of the ARC Parties” shall mean the knowledge of





2







--------------------------------------------------------------------------------







Karen Kinslinger, the Treasurer and Senior Vice President – Finance of the ARC
Parties and the individual at ARC with primary responsibility for consumer
finance matters (it being understood that Karen Kinslinger shall have absolutely
no personal liability arising out of this ROA).

(f)

Insurance. 21st has the right to sell property and life insurance coverage or
provide information to insurance companies for the purpose of sale or
solicitation of coverage, in each case, with respect to UMH customers at the
Property.

(g)

Sale Without Recourse.  In the event UMH is required to repurchase any Home
associated with any IN/MI/PA Note, UMH shall take all reasonable actions
requested by 21st for an orderly sale of the respective Home to UMH and any such
sale and transfer by 21st in connection with such a repurchase shall be without
recourse to, or representation or warranty from, 21st.

(h)

Modification.  Any modifications, amendments or alterations to the MHDA or the
LPA affecting UMH’s obligations under the ROA with respect to the IN/MI/PA Notes
shall require the advance written approval of UMH, which approval will not be
unreasonably withheld and, without such approval, any such modification,
amendment or alteration will not be effective as against UMH.

 1.3

Dissociation.

As of the Effective Date, neither Seller nor ARC, nor any of their affiliates,
shall have any obligation to UMH with respect to the IN/MI/PA Notes or to any
party with respect to the obligations set forth in Section 1.2 above and UMH
agrees to indemnify and defend ARC for any loss, cost, damages or claims
suffered by or made against ARC and arising out of the MHDA or the LPA with
respect to any IN/MI/PA Note.

1.4

Future Cooperation.  Seller and UMH mutually agree to cooperate at all times
from and after the Effective Date with respect to any of the matters described
herein, and to execute such further documents as may be reasonably requested for
the purpose of giving effect to, evidencing or giving notice of, the
transactions evidence by this ROA.

1.5

Successors and Assigns.  This ROA shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.  No rights or obligations created by this ROA may be assigned by UMH
without the prior written consent of ARC and 21st.

1.6

Modification and Waiver.  No supplement, modification, waiver or termination of
this ROA or any provisions hereof shall be binding unless executed in writing by
all parties hereto, including 21st.  No waiver of any of the provisions of this
ROA shall constitute a waiver of any other provision (whether or not similar),
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

1.7

Counterparts.  Any number of counterparts of this ROA may be executed.  Each
counterpart will be deemed to be an original instrument and all counterparts
taken together will constitute one agreement.

1.8

Governing Law.  This ROA shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws of that state.

1.9

Notices.  Any notice, demand or communication, including communication from
third parties, which either party desires or is required to give to the other
party in connection with this Agreement must be in writing and must be either
(i) delivered personally or (ii) overnight mail or overnight courier, addressed
to the parties, as follows, or to such other address as either party hereafter
specifies in accordance with this Section 1.9:





3







--------------------------------------------------------------------------------







If to 21st:

21st Mortgage Corporation
620 Market St., Suite 100
Knoxville, TN  37902
Fax: 865.292.2100
Attention:  President

If to UMH:

UMH Properties, Inc.


Juniper Business Plaza


3499 Route 9 North, Suite 3C


Freehold, NJ 07728


Attention: Allison Nagelberg

If to Seller/


Dealership/Enspire:

c/o American Residential Communities

4643 South Ulster Street, Suite 400

Denver, CO 80237

Attn:  General Counsel


Attn:  Treasurer


1.10

Certain Interpretive Matters.  All pronouns used herein shall include the
neuter, masculine or feminine.  The headings contained in this ROA are provided
for convenience only and will not affect its construction or interpretation.  In
the event of a conflict between the terms and conditions of this ROA and the
terms and conditions of the Purchase Agreement, the terms and conditions of this
ROA shall govern.

[SIGNATURE PAGE FOLLOWS]





4







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Repurchase Obligation Agreement as of the Effective Date.

UMH:

UMH PROPERTIES, INC., a Maryland corporation

By:

Name:

Title:




ARCPA Properties:

ARCPA PROPERTIES LLC, a Delaware limited liability

By:

Name:

Title:







ARCML06:

ARCML06 LLC, a Delaware limited liability

By:

Name:

Title:







DEALERSHIP:

ARC DEALERSHIP LLC, a Delaware limited liability company

By:

Name:

Title:







ENSPIRE:

ENSPIRE FINANCE, LLC

By:

ARC Management Services LLC, its Manager

By:

Name:

Title:





5







--------------------------------------------------------------------------------










[signature page continued]

ARC REAL ESTATE:

ARC REAL ESTATE, LLC

By:

Name:

Title:




ARC DEBT:

ARC DEBT 5B LLC



By:

Name:

Title:




ACKNOWLEDGED AND AGREED:

21st Mortgage Corporation, a Delaware corporation

By:

Name:

Title:





6







--------------------------------------------------------------------------------







EXHIBIT A

PROPERTY




The following communities:

Broadmore, Goshen, Indiana
Forest Creek, Elkhart, Indiana

Highland, Elkhart, Indiana

Oak Ridge, Elkhart, Indiana

Twin Pines, Goshen, Indiana

Birchwood Farms, Birch Run, Michigan

Gregory Courts, Honey Brook, Pennsylvania

Sunnyside, Trooper, Pennsylvania

Valley View – Danboro, Danboro, Pennsylvania

Valley View – Honey Brook, Honey Brook, Pennsylvania







[Each Community as legally described in the Purchase Agreement]





A-1










--------------------------------------------------------------------------------







EXHIBIT B

IN/MI/PA NOTES





B-1







--------------------------------------------------------------------------------







SCHEDULE 1








B-1










--------------------------------------------------------------------------------







EXHIBIT Y




GROUND LEASE ASSIGNMENT




ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND OPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AND OPTION AGREEMENT (this
“Assignment”) is made this ______ day of ________ 2013, by and between ARCML06
LLC, a Delaware limited liability company (“Assignor”) and
           (“Assignee”).

Recitals

A.

Pursuant to that certain Ground Lease dated April 12, 2000 by and between
Birchwood Farms Mobile Home Park, Inc., a Michigan corporation (“Landlord”) and
Hometown Birchwood, LLC (“Original Tenant”), as amended by (i) Addendum No. 2 to
Option Agreement and Amendment No. 1 to Ground Lease dated June 30, 2005 and
(ii) Ground Lease Estoppel and Amendment to Lease dated as of July 31, 2007, and
pursuant to that certain Option Agreement dated April 12, 2000 by and between
Landlord and Original Tenant, as amended by (1) Amendment No. 1 to Option
Agreement dated February 18, 2004, and (2) Addendum No. 2 to Option Agreement
and Amendment No. 1 to Ground Lease dated June 30, 2005 (collectively, the
“Ground Lease”), Landlord ground leased to Assignor certain real property and
improvements located in the City of Birch Run, Saginaw County, Michigan (the
“Premises”) as more particularly described in the Ground Lease.

B.

Assignor is the successor-in-interest to Original Tenant under the Ground Lease.

C.

Assignor desires to assign all of its right, title and interest in and to the
Ground Lease to Assignee and Assignee desires to accept such assignment and
assume the obligations of Assignor under the Ground Lease.

D.

The legal description for the real property described in the Ground Lease is
attached as Exhibit A hereto.

E.

Consideration for this Assignment is $

NOW, THEREFORE, it is hereby agreed as follows:

1.

Assignment.  Assignor transfers, assigns and sets over to Assignee all of the
right, title and interest of Assignor in and to the Ground Lease including,
without limitation, any security deposit held by Landlord for the benefit of
Assignor.  The assignment herein made shall be effective as of the date hereof.

2.

Acceptance and Assumption.  Assignee accepts the assignment made in Paragraph 1
above, assumes the Ground Lease, agrees to pay all rent and other charges
accruing under the Ground Lease from and after the date hereof and agrees to
observe and perform all of the other covenants, agreements and obligations to be
observed or performed by the lessee under the Ground Lease from and after the
date hereof.





Y-1







--------------------------------------------------------------------------------







3.

Recordation.  Assignor and Assignee acknowledge and agree that this Assignment
will be recorded in the Office of the Register of Deeds for Saginaw County,
Michigan to provide notice of its terms.  

4.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.




Prepared by and when recorded return to:

Locke Lord LLP

111 South Wacker Drive

Chicago, Illinois 60606

Attention:  Sam Stempel





Y-2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.




ASSIGNOR:




ARCML06 LLC, a Delaware limited liability company




By:

Orrin Shifrin






















State of Illinois

)

)

ss.

County of Cook

)




The foregoing instrument was acknowledged before me this ____ day of ________,
2013, by Orrin Shifrin, as Secretary of ARCML06 LLC, a Delaware limited
liability company, on behalf of the company.




Notary Public, County of


State of


My commission expires:


Acting in County of





Y-3







--------------------------------------------------------------------------------










ASSIGNEE:




, a(n)







By:

Name:

Its:













State of _________

)

)

ss.

County of ______

)




The foregoing instrument was acknowledged before me this ____ day of ________,
2013, by _____________, as ____________, of         , a       , on behalf of the
      .




Notary Public, County of


State of


My commission expires:


Acting in County of





Y-4







--------------------------------------------------------------------------------







Exhibit A





Y-1





